Exhibit 10(b)
HARRIS CORPORATION RETIREMENT PLAN
(AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2011)

 



--------------------------------------------------------------------------------



 



Harris Corporation Retirement Plan
(Amended and Restated Effective January 1, 2011)
Table of Contents

                      Page
 
            ARTICLE 1 TITLE     1  
 
            ARTICLE 2 DEFINITIONS     2  
 
            ARTICLE 3 PARTICIPATION     17  
 
           
Section 3.1.
  Eligibility for Participation     17  
Section 3.2.
  Election of Pre-Tax Contributions, Designated Roth Contributions and After-Tax
Contributions     18  
Section 3.3.
  Transfers to Affiliates     19  
 
            ARTICLE 4 PRE-TAX, DESIGNATED ROTH, MATCHING AND PROFIT SHARING
CONTRIBUTIONS     19  
 
           
Section 4.1.
  Pre-Tax Contributions and Designated Roth Contributions     19  
Section 4.2.
  Matching Contributions     22  
Section 4.3.
  Profit Sharing Contributions     24  
Section 4.4.
  Deposit of Contributions     24  
Section 4.5.
  Form of Contributions     24  
 
            ARTICLE 5 AFTER-TAX AND ROLLOVER CONTRIBUTIONS     24  
 
           
Section 5.1.
  After-Tax Contributions     24  
Section 5.2.
  Rollover Contributions     26  
 
            ARTICLE 6 LIMITATIONS ON CONTRIBUTIONS     27  
 
           
Section 6.1.
  Annual Limit on Pre-Tax Contributions and Designated Roth Contributions     27
 
Section 6.2.
  Limits on Contributions for Highly Compensated Employees     29  
Section 6.3.
  Maximum Annual Additions under Section 415 of the Code     39  
Section 6.4.
  Other Limitations on Employer Contributions     41  
 
            ARTICLE 7 TRUST AND INVESTMENT FUNDS     42  
 
           
Section 7.1.
  Trust     42  
Section 7.2.
  Investments     42  
 
            ARTICLE 8 PARTICIPANT ACCOUNTS AND INVESTMENT ELECTIONS     43  
 
           
Section 8.1.
  Participant Accounts     43  

-i-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page
 
           
Section 8.2.
  Investment Elections     45  
Section 8.3.
  Valuation of Funds and Plan Accounts     46  
Section 8.4.
  Valuation of Units within the Harris Stock Fund     47  
Section 8.5.
  Allocation of Contributions Other than Profit Sharing Contributions     47  
Section 8.6.
  Allocation of Profit Sharing Contributions     48  
Section 8.7.
  Correction of Error     48  
 
            ARTICLE 9 WITHDRAWALS AND DISTRIBUTIONS     49  
 
           
Section 9.1.
  Withdrawals Prior to Termination of Employment     49  
Section 9.2.
  Distribution of Account upon Termination of Employment     54  
Section 9.3.
  Time and Form of Distribution upon Termination of Employment     56  
Section 9.4.
  Payment of Small Account Balances     60  
Section 9.5.
  Medium and Order of Withdrawal or Distribution     60  
Section 9.6.
  Direct Rollover Option     60  
Section 9.7.
  Designation of Beneficiary     61  
Section 9.8.
  Missing Persons     63  
Section 9.9.
  Distributions to Minor and Disabled Distributees     64  
Section 9.10.
  Payment of Group Insurance Premiums     64  
Section 9.11.
  Dividends in Respect of the Harris Stock Fund     65  
 
            ARTICLE 10 LOANS     65  
 
           
Section 10.1.
  Making of Loans     65  
Section 10.2.
  Restrictions     66  
Section 10.3.
  Default     67  
Section 10.4.
  Applicability     67  
 
            ARTICLE 11 SPECIAL PARTICIPATION AND DISTRIBUTION RULES     68  
 
           
Section 11.1.
  Change of Employment Status     68  
Section 11.2.
  Reemployment of a Terminated Participant     68  
Section 11.3.
  Employment by Affiliates     69  
Section 11.4.
  Leased Employees     69  
Section 11.5.
  Reemployment of Veterans     69  
 
            ARTICLE 12 SHAREHOLDER RIGHTS WITH RESPECT TO HARRIS STOCK     73  

-ii-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page
 
           
Section 12.1.
  Voting Shares of Harris Stock     73  
Section 12.2.
  Tender Offers     73  
 
            ARTICLE 13 ADMINISTRATION     76  
 
           
Section 13.1.
  The Administrative Committee     76  
Section 13.2.
  Named Fiduciaries     78  
Section 13.3.
  Allocation and Delegation of Responsibilities     79  
Section 13.4.
  Professional and Other Services     79  
Section 13.5.
  Indemnification and Expense Reimbursement     79  
Section 13.6.
  Claims Procedure     80  
Section 13.7.
  Notices to Participants     82  
Section 13.8.
  Notices to Administrative Committee or Employers     82  
Section 13.9.
  Electronic Media     82  
Section 13.10.
  Records     83  
Section 13.11.
  Reports of Trustee and Accounting to Participants     83  
Section 13.12.
  Limitations on Investments and Transactions/Conversions     83  
 
            ARTICLE 14 PARTICIPATION BY EMPLOYERS     85  
 
           
Section 14.1.
  Adoption of Plan     85  
Section 14.2.
  Withdrawal from Participation     85  
Section 14.3.
  Company, Administrative Committee, Compensation Committee, Executive Committee
and Investment Committee as Agents for Employers     85  
Section 14.4.
  Continuance by a Successor     86  
 
            ARTICLE 15 MISCELLANEOUS     87  
 
           
Section 15.1.
  Expenses     87  
Section 15.2.
  Non-Assignability     87  
Section 15.3.
  Employment Non-Contractual     88  
Section 15.4.
  Merger or Consolidation with Another Plan; Transfer Contributions; Transferred
Employees     88  
Section 15.5.
  Gender and Plurals     89  
Section 15.6.
  Statute of Limitations for Actions under the Plan     90  
Section 15.7.
  Applicable Law     90  
Section 15.8.
  Severability     90  

-iii-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page
 
           
Section 15.9.
  No Guarantee     90  
Section 15.10.
  Plan Voluntary     91  
 
            ARTICLE 16 TOP-HEAVY PLAN REQUIREMENTS     91  
 
           
Section 16.1.
  Top-Heavy Plan Determination     91  
Section 16.2.
  Definitions and Special Rules     91  
Section 16.3.
  Minimum Contribution for Top-Heavy Years     93  
 
            ARTICLE 17 AMENDMENT, ESTABLISHMENT OF SEPARATE PLAN, PLAN
TERMINATION AND CHANGE IN CONTROL     94  
 
           
Section 17.1.
  Amendment     94  
Section 17.2.
  Establishment of Separate Plan     94  
Section 17.3.
  Termination     94  
Section 17.4.
  Change in Control     95  
Section 17.5.
  Trust Fund to Be Applied Exclusively for Participants and Their Beneficiaries
    96  
 
            SCHEDULE A     1A  

-iv-



--------------------------------------------------------------------------------



 



ARTICLE 1
TITLE
          The title of this Plan shall be the “Harris Corporation Retirement
Plan.” This Plan is an amendment and restatement of the Plan in effect as of
December 31, 2010. This amendment and restatement shall be effective as of
January 1, 2011, except as follows:

•   The provisions of Article 2 including differential wage payments as
“Compensation” are effective as of January 1, 2009.   •   The provisions of
Section 9.1(e) permitting in-service military leave withdrawals are effective as
of January 1, 2009.   •   The provisions of Section 9.2(a) deeming a Participant
who dies while performing Qualified Military Service to have experienced a
termination of employment on account of the Participant’s death is effective as
of January 1, 2007.   •   The provisions of Sections 9.3(b)(2) and 9.3(d) with
respect to the 2009 moratorium with respect to required minimum distributions
under Section 401(a)(9) of the Code are effective as of January 1, 2009.   •  
The provisions of Section 9.6 treating as an eligible rollover distribution for
2009 amounts that would have been a required minimum distribution under
Section 401(a)(9) of the Code but for the 2009 moratorium on such distributions
are effective as of January 1, 2009.

          The rights and benefits of any Participant whose employment with all
Employers and Affiliates terminates on or after January 1, 2011, and the rights
and benefits of any Beneficiary of any such Participant, shall be determined
solely by reference to the terms of the Plan as amended and restated herein, as
such plan may be amended from time to time. The rights and benefits of any
Participant whose employment with all Employers and Affiliates terminated prior
to January 1, 2011 and who is not reemployed after such date, and the rights and

 



--------------------------------------------------------------------------------



 



benefits of any Beneficiary of any such Participant, generally shall be
determined solely by reference to the terms of the Plan as in effect on the date
of the Participant’s termination of employment.
          The Plan is designated as a “profit sharing plan” within the meaning
of U.S. Treasury Regulation section 1.401-1(a)(2)(ii). In addition, the portion
of the Plan invested in the Harris Stock Fund is designated as an “employee
stock ownership plan” within the meaning of section 4975(e)(7) of the Code and,
as such, is designed to invest primarily in “qualifying employer securities”
within the meaning of section 4975(e)(8) of the Code.
ARTICLE 2
DEFINITIONS
          As used herein, the following words and phrases shall have the
following respective meanings when capitalized:
          Account. The aggregate of a Participant’s subaccounts described in
Section 8.1 and such other subaccounts that may be established from time to time
on behalf of a Participant, to be credited with contributions made by or on
behalf of the Participant, adjusted for earnings and losses, and debited by
distributions to and withdrawals of the Participant and expenses.
          Administrative Committee. The Employee Benefits Committee of the
Company or any successor thereto that is appointed pursuant to Section 13.1 to
administer the Plan. Reference herein to the Administrative Committee also shall
include any person or entity to whom the Administrative Committee has delegated
any of its authority pursuant to Section 13.3 to the extent of the delegation.
          Affiliate. (a) A corporation that is a member of the same controlled
group of corporations (within the meaning of section 414(b) of the Code) as an
Employer, (b) a trade or business (whether or not incorporated) under common
control (within the meaning of section

2



--------------------------------------------------------------------------------



 



414(c) of the Code) with an Employer, (c) any organization (whether or not
incorporated) that is a member of an affiliated service group (within the
meaning of section 414(m) of the Code) that includes an Employer, a corporation
described in clause (a) of this subdivision or a trade or business described in
clause (b) of this subdivision, or (d) any other entity that is required to be
aggregated with an Employer pursuant to Regulations promulgated under section
414(o) of the Code.
          After-Tax Account. The subaccount established pursuant to Section 8.1
to which any after-tax contributions made for the benefit of a Participant
pursuant to Section 5.1, and earnings and losses thereon, are credited.
          Beneficiary. A person entitled under Section 9.7 to receive benefits
in the event of the death of a Participant.
          Board. The Board of Directors of the Company.
          Break in Service. A period other than a period included in an
Employee’s Service; provided, however, that a Break in Service shall not include
a period of absence from employment not in excess of 24 consecutive months
because of (a) the Employee’s pregnancy, (b) the birth of the Employee’s child,
(c) the placement of a child with the Employee in connection with the Employee’s
adoption of such child or (d) the need of the Employee to care for any such
child for a period beginning immediately following such birth or placement.
Notwithstanding the foregoing, the immediately preceding sentence shall not
apply unless the Employee timely furnishes to the Administrative Committee or
its delegate such information as it may reasonably require to establish the
reason for such absence and its duration.
          CapRock Employee. An Eligible Employee of CapRock Communications, Inc.
or a subsidiary thereof (including without limitation, CapRock Government
Solutions, Inc.).

3



--------------------------------------------------------------------------------



 



          Change in Control. For the purposes hereof, a “Change in Control”
shall be deemed to have occurred if:
          (i) any “person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (i) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (a) by
the Company or any Subsidiary, (b) by any employee benefit plan sponsored or
maintained by the Company or any Subsidiary, (c) by any underwriter temporarily
holding securities pursuant to an offering of such securities, or (d) pursuant
to a Non-Control Transaction (as defined in paragraph (iii));
          (ii) individuals who, on July 3, 2010, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to July 3,
2010, whose appointment, election or nomination for election was approved by a
vote of at least two-thirds of the Incumbent Directors who remain on the Board
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director, without objection to
such nomination) shall also be deemed to be an Incumbent Director; provided,
however , that no individual initially elected or nominated as a director of the
Company as a result of an actual or threatened election contest with respect to
directors or any other actual or threatened solicitation

4



--------------------------------------------------------------------------------



 



of proxies or consents by or on behalf of any person other than the Board shall
be deemed to be an Incumbent Director;
          (iii) there is consummated a merger, consolidation, share exchange or
similar form of corporate reorganization of the Company or any such type of
transaction involving the Company or any of its Subsidiaries that requires the
approval of the Company’s shareholders (whether for such transaction or the
issuance of securities in the transaction or otherwise) (a “Business
Combination”), unless immediately following such Business Combination: (a) more
than 60% of the total voting power of the corporation resulting from such
Business Combination (including, without limitation, any company which directly
or indirectly has beneficial ownership of 100% of the Company Voting Securities)
eligible to elect directors of such corporation is represented by shares that
were Company Voting Securities immediately prior to such Business Combination
(either by remaining outstanding or being converted), and such voting power is
in substantially the same proportion as the voting power of such Company Voting
Securities immediately prior to the Business Combination, (b) no person (other
than any publicly traded holding company resulting from such Business
Combination, or any employee benefit plan sponsored or maintained by the Company
(or the corporation resulting from such Business Combination)) becomes the
beneficial owner, directly or indirectly, of 20% or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
corporation resulting from such Business Combination, and (c) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were Incumbent Directors at the time of the
Board’s approval of the execution of the initial agreement providing for such
Business Combination (any Business Combination which satisfies the conditions
specified in (a), (b) and (c) shall be deemed to be a “Non-Control
Transaction”);

5



--------------------------------------------------------------------------------



 



          (iv) the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company; or
          (v) the Company consummates a direct or indirect sale or other
disposition of all or substantially all of the assets of the Company and its
Subsidiaries.
          Notwithstanding the foregoing, a Change in Control of the Company
shall not be deemed to occur solely because any person acquires beneficial
ownership of more than 20% of the Company Voting Securities as a result of the
acquisition of Company Voting Securities by the Company which reduces the number
of Company Voting Securities outstanding; provided, that if after such
acquisition by the Company such person becomes the beneficial owner of
additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change in Control of the Company shall then occur.
          For the purposes of this definition of “Change in Control” the term
“Subsidiary” shall mean any entity of which the Company owns or controls, either
directly or indirectly, 50% or more of the outstanding shares of stock normally
entitled to vote for the election of directors or of comparable equity
participation and voting power.
          Code. The Internal Revenue Code of 1986, as amended.
          Company. Harris Corporation, a Delaware corporation, and any successor
thereto.
          Compensation. The following items of remuneration which a Participant
is paid for work or personal services performed for an Employer: (a) salary or
wages, including lump sum merit increases; (b) commission paid pursuant to a
sales incentive plan; (c) overtime premium, shift differential or additional
compensation in lieu of overtime premium; (d)

6



--------------------------------------------------------------------------------



 



compensation in lieu of vacation; (e) any bonus or incentive compensation
payable in the form of cash pursuant to an Employer’s Annual Incentive Plan, an
Employer’s Performance Reward Plan, or other similar plan or award program
adopted from time to time by an Employer; and (f) any differential wage payment
(within the meaning of Section 3401(h)(2) of the Code) paid with respect to a
period during which the Participant is performing service in the uniformed
services while on active duty for more than 30 days; provided, however, that
Compensation also shall include any remuneration which would have been paid to
the Participant for work or personal services performed for an Employer but for
the Participant’s election to have his or her compensation reduced pursuant to a
qualified cash or deferred arrangement described in section 401(k) of the Code,
a cafeteria plan described in section 125 of the Code or an arrangement
providing qualified transportation fringes described in section 132(f) of the
Code; provided further that the remuneration described in this paragraph shall
be Compensation for purposes of the Plan only if it is paid on or before the
later of (i) 2 1/2 months after the Participant’s severance from employment and
(ii) the last day of the Plan Year during which the Participant’s severance from
employment occurs (the “Timing Limitation”), except that the Timing Limitation
shall not apply to payments to a Participant who does not perform services for
an Employer at the time of payment by reason of Qualified Military Service to
the extent that such payments do not exceed the amounts such Participant would
have received if the Participant had continued to perform services for the
Employer rather than entering Qualified Military Service.
          Notwithstanding the foregoing, the following items also shall be
excluded from “Compensation”: (1) any extraordinary compensation of a recurring
or non-recurring nature, including one-time recognition awards and rewards under
a referral program of an Employer; (2) any award made or amount paid pursuant to
the Harris Corporation Stock Incentive Plan or any

7



--------------------------------------------------------------------------------



 



successor thereto, including, but not limited to, performance shares, stock
options, restricted stock, stock appreciation rights or other stock-based awards
or dividend equivalents; (3) severance pay, separation pay, special retirement
pay or parachute payments; (4) retention bonuses or completion bonuses, unless
authorized by the Administrative Committee in a uniform and nondiscriminatory
manner to be included in Compensation; (5) reimbursement or allowances with
respect to expenses incurred in connection with employment, such as tax
equalization, reimbursement for moving expenses, mileage or expense allowance or
education expenses; (6) indirect compensation such as employer-paid group
insurance premiums or contributions under this Plan or any other qualified
employee benefit plan, other than contributions described in the immediately
preceding paragraph or (7) payments under a nonqualified unfunded deferred
compensation plan.
          Notwithstanding any provision herein to the contrary, the Compensation
of a Participant taken into account for any purpose under the Plan shall not
exceed $245,000 (as adjusted pursuant to section 401(a)(17)(B) of the Code). In
addition, in the Plan Year in which an Eligible Employee becomes a Participant,
only Compensation received on or after the date he or she becomes a Participant
shall be taken into account under the Plan. Finally, in no event shall
Compensation for purposes of this Plan include any amount that is not
“compensation” within the meaning of section 415(c)(3) of the Code and Treasury
Regulation section 1.415(c)-2.
          Compensation Committee. The Management Development and Compensation
Committee of the Board. Reference herein to the Compensation Committee also
shall include any person or entity to whom the Compensation Committee has
delegated any of its authority pursuant to Section 13.3.

8



--------------------------------------------------------------------------------



 



          Designated Roth Account. The subaccount established pursuant to
Section 8.1 to which any designated Roth contributions made for the benefit of a
Participant pursuant to Section 4.1, and earnings and losses thereon, are
credited.
          Disability. A Participant’s total and permanent physical or mental
disability, as evidenced by the Participant’s eligibility for disability
benefits under Title II or Title XVI of the Federal Social Security Act. A
Participant’s Disability shall be deemed to occur as of the effective date
determined by the Social Security Administration.
          Effective Date. The effective date of this amendment and restatement
of the Plan, which, with respect to the Company and any other Employer as of
December 31, 2010, shall, except as otherwise provided herein, be January 1,
2011 and, with respect to an entity that becomes an Employer on or after
January 1, 2011, shall be the effective date as of which the Plan is adopted by
such entity.
          Eligible Employee. An Employee other than an Employee (a) the terms of
whose employment are subject to a collective bargaining agreement which does not
provide for the participation of such Employee in the Plan; (b) who does not
receive any Compensation payable in United States dollars; (c) who is not
treated as an Employee of an Employer on such Employer’s payroll records
(notwithstanding any determination by a court or administrative agency that such
individual is an Employee); (d) who is not a United States citizen or a resident
alien and who provides services in a location other than the United States or
(e) who is eligible to participate in, or will be eligible to participate in
after satisfaction of applicable age, service or entry date requirements, any
other United States tax-qualified defined contribution plan sponsored or
maintained by the Company or any of its subsidiaries. No individual who renders
services for an Employer shall be an Eligible Employee if such individual
renders services

9



--------------------------------------------------------------------------------



 



pursuant to an agreement or arrangement (written or oral) (1) that such services
are to be rendered by the individual as an independent contractor; (2) with an
entity, including a leasing organization, that is not an Employer or Affiliate
or (3) that contains a waiver of participation in the Plan.
          Eligible Profit Sharing Participant. For any Plan Year, a Participant
who has completed a Year of Service on or prior to the last day of the
applicable Plan Year and who is actively employed as an Eligible Employee on the
last day of such Plan Year; (b) was actively employed as an Eligible Employee
during such Plan Year but is not actively employed on the last day of such Plan
Year due to Leave of Absence or a period of Qualified Military Service; or
(c) was actively employed as an Eligible Employee during such Plan Year but
terminated employment during such Plan Year (1) on or after the attainment of
age 55, (2) due to death or Disability, (3) as a result of a Reduction in Force
or (4) as a result of a transfer from employment with an Employer to employment
with an Affiliate that is not an Employer.
          Eligible Retirement Plan. Any of (i) an individual retirement account
described in section 408(a) of the Code (including a Roth IRA described in
section 408A of the Code), (ii) an individual retirement annuity described in
section 408(b) of the Code (including a Roth IRA described in section 408A of
the Code, and excluding any endowment contract), (iii) an employees’ trust
described in section 401(a) of the Code which is exempt from tax under section
501(a) of the Code, (iv) an annuity plan described in section 403(a) of the
Code; (v) an eligible deferred compensation plan described in section 457(b) of
the Code which is maintained by a state, political subdivision of a state or any
agency or instrumentality of a state or political subdivision of a state which
agrees to account separately for amounts transferred into such plan and (vi) an
annuity contract described in section 403(b) of the Code.

10



--------------------------------------------------------------------------------



 



          Employee. An individual whose relationship with an Employer is, under
common law, that of an employee.
          Employer. The Company or any other entity that, with the consent of
the Compensation Committee, elects to participate in the Plan in the manner
described in Section 14.1, including any successor entity that is substituted
for an Employer pursuant to Section 14.4. If an Employer withdraws from
participation in the Plan pursuant to Section 14.2, or terminates its
participation in the Plan pursuant to Section 17.3, it shall thereupon cease to
be an Employer. An entity automatically shall cease being an Employer as of the
date it ceases to be an Affiliate, unless the Compensation Committee consents to
such entity’s continued participation in the Plan.
          ERISA. The Employee Retirement Income Security Act of 1974, as
amended.
          Executive Committee. The Executive and Finance Committee of the Board
(or such other committee of the Board as the Board may designate from time to
time). Reference herein to the Executive Committee also shall include any person
or entity to whom the Executive Committee has delegated any of its authority
pursuant to Section 13.3.
          Fiscal Year. The fiscal year of the Company.
          Full-Time Employee. An Employee who regularly is scheduled by an
Employer to work 30 or more hours per week and who is not designated on the
payroll records of an Employer as a temporary employee, intern, or co-op
employee.
          Harris Stock. Common stock of the Company.
          Harris Stock Fund. An investment option, the assets of which consist
primarily of shares of Harris Stock.

11



--------------------------------------------------------------------------------



 



          Highly Compensated Employee. For a Plan Year, any Employee who (a) is
a 5%-owner (as determined under section 416(i)(1) of the Code) at any time
during the current Plan Year or the preceding Plan Year or (b) for the preceding
Plan Year, was paid compensation in excess of $110,000 (as adjusted in
accordance with section 414(q)(1)(B) of the Code) from an Employer or Affiliate
and was a member of the “top-paid group” (as defined in section 414(q)(3) of the
Code).
          HITS Business Unit Employee. An Eligible Employee of Harris IT
Services Corporation.
          Hour of Service. Each hour for which an Employee is paid or entitled
to payment for the performance of duties for an Employer.
          Investment Committee. The Investment Committee—Employee Benefit Plans
of the Company. Reference herein to the Investment Committee also shall include
any person or entity to whom the Investment Committee has delegated any of its
authority pursuant to Section 13.3.
          Leave of Absence. A period of interruption of the active employment of
an Employee granted by an Employer or Predecessor Company with the understanding
that the Employee will return to active employment at the expiration of such
period (or such extension thereof granted by the Employer or Predecessor
Company). The term “Leave of Absence” does not include a period of Qualified
Military Service.
          Legacy HTSC Employee. An Eligible Employee who as of June 30, 2007
(i) was an Employee of Harris Technical Services Corporation and (ii) was a
Participant in the Plan.

12



--------------------------------------------------------------------------------



 



          Matching Account. The subaccount established pursuant to Section 8.1
to which any matching contributions made for the benefit of a Participant
pursuant to Section 4.2, and earnings and losses thereon, are credited.
          Matching Eligibility Requirement. The period of Service that a
Participant must complete to permit the Participant to be eligible to receive
matching contributions pursuant to Section 4.2. For a HITS Business Unit
Employee, such period is six months. For an Eligible Employee other than a HITS
Business Unit Employee, such period is one Year of Service.
          Maximum Contribution Percentage. The maximum percentage of a
Participant’s Compensation (other than PRP Compensation) for a payroll period
that may be contributed to the Plan pursuant to Section 5.1(a), as determined
from time to time by the Administrative Committee. The Administrative Committee
in its sole discretion may establish different Maximum Contribution Percentages
with respect to Participants who are not Highly Compensated Employees for a
given Plan Year and Participants who are Highly Compensated Employees for such
Plan Year, and with respect to classes of Highly Compensated Employees for a
given Plan Year.
          Maximum Deferral Percentage. The maximum percentage of a Participant’s
Compensation (other than PRP Compensation) for a payroll period that may be
contributed to the Plan pursuant to Section 4.1(a), as determined from time to
time by the Administrative Committee. The Administrative Committee in its sole
discretion may establish different Maximum Deferral Percentages with respect to
Participants who are not Highly Compensated Employees for a given Plan Year and
Participants who are Highly Compensated Employees for such Plan Year, and with
respect to classes of Highly Compensated Employees for a given Plan Year.

13



--------------------------------------------------------------------------------



 



          Participant. An Eligible Employee who has satisfied the requirements
set forth in Section 3.1. An individual shall cease to be a Participant upon the
complete distribution of his or her vested Account.
          Plan. The plan herein set forth, as from time to time amended.
          Plan Year. Effective January 1, 2010, the calendar year. A short “Plan
Year” was maintained that began on July 4, 2009 and ended on December 31, 2009.
Prior thereto, the “Plan Year” was the Fiscal Year.
          Predecessor Company. Any entity (a) of which an Affiliate is a
successor by reason of having acquired all or substantially all of its business
and assets or (b) from which an Affiliate acquired a business formerly conducted
by such entity; provided, however, that in the case of any such entity that
continues to conduct a trade or business subsequent to the acquisition by an
Affiliate referred in (a) or (b) above, the status of such entity as a
Predecessor Company relates only to the period of time prior to the date of such
acquisition.
          Pre-Tax Account. The subaccount established pursuant to Section 8.1 to
which any pre-tax contributions made for the benefit of a Participant pursuant
to Section 4.1, and earnings and losses thereon, are credited.
          Profit Sharing Account. The subaccount established pursuant to
Section 8.1 to which any profit sharing contributions made for the benefit of a
Participant pursuant to Section 4.3, and earnings and losses thereon, are
credited.
          PRP Compensation. Compensation payable to a Participant pursuant to an
Employer’s Performance Reward Plan or any similar broad-based cash incentive
plan, or any successor plan thereto.

14



--------------------------------------------------------------------------------



 



          QNEC Account. The subaccount established pursuant to Section 8.1 to
which any “qualified nonelective contributions” within the meaning of section
401(m)(4)(C) of the Code made for the benefit of a Participant, and earnings and
losses thereon, are credited.
          Qualified Military Service. An individual’s service in the uniformed
services (as defined in 38 U.S.C. § 4303) if such individual is entitled to
reemployment rights under USERRA with respect to such service.
          Reduction in Force. An involuntary or voluntary reduction in force, as
defined in the Company’s Severance Pay Plan.
          Regulations. Written regulations promulgated by the Department of
Labor construing Title I of ERISA or by the Internal Revenue Service construing
the Code.
          Rollover Account. The subaccount established pursuant to Section 8.1
to which any rollover contributions made by a Participant pursuant to
Section 5.2, and earnings and losses thereon, are credited.
          Savings Account. The subaccount established pursuant to Section 8.1 to
which any savings contributions under the Plan as in effect prior to July 1,
1983, and earnings and losses thereon, are credited.
          Service. The aggregate of the periods during which an Employee is
employed by an Employer and any periods of employment or service taken into
account pursuant to Sections 11.3 and 11.4, subject to the following:
     (a) An Employee shall be deemed to be employed by an Employer during
(1) any period of absence from employment by an Employer that is of less than
twelve months’ duration, (2) the first twelve months of any period of absence
from employment by an Employer for any reason other than the Employee’s
quitting, retiring, being

15



--------------------------------------------------------------------------------



 



discharged or death, and (3) any period of absence from employment by an
Employer due to or necessitated by the Employee’s Qualified Military Service,
provided that the Employee returns to the employ of an Employer within the
period prescribed by USERRA.
     (b) An Employee’s period of employment by an entity other than an Affiliate
that becomes a Predecessor Company shall be included as Service only to the
extent expressly provided in the documents effecting the acquisition or
otherwise required by law.
     (c) An Employee’s period of employment by an entity in which the Company
owns less than 80% but more than 1% of the outstanding equity interest (a “joint
venture”) shall be included as Service if (1) the Company or its delegate
designates employment with the joint venture as eligible for service credit
under the Plan; (2) such Employee was employed by an Affiliate prior to such
Employee’s employment by the joint venture and was not employed by any person or
entity other than an Affiliate (an “unrelated employer”) between such Employee’s
employment by an Affiliate and the joint venture; and (3) such Employee returns
to employment with an Affiliate following the Employee’s termination of
employment with the joint venture without having been employed by an unrelated
employer between such Employee’s employment by the joint venture and an
Affiliate.
     (d) Solely for purposes of determining the nonforfeitable portion of a
Participant’s Account under Section 9.2(b), if an Employee (1) is terminated by
an Employer or Affiliate in connection with a Reduction in Force and (2) has, as
of the date of such termination, completed at least one Year of Service, the
Service of the Employee

16



--------------------------------------------------------------------------------



 



shall include the first twelve months of absence from employment, effective as
of the date of such termination of employment.
Service shall be computed in terms of completed years, completed months and
completed days.
          Trust. The trust described in Section 7.1 and created by agreement
between the Company and the Trustee.
          Trust Fund. All money and property of every kind of the Trust held by
the Trustee pursuant to the terms of the agreement governing the Trust.
          Trustee. The person or entity appointed by the Executive Committee and
serving as trustee of the Trust or, if there is more than one such trustee
acting at a particular time, all of such trustees collectively.
          USERRA. The Uniformed Services Employment and Reemployment Rights Act
of 1994, as amended.
          Valuation Date. Each day on which the New York Stock Exchange is open
for trading and any other day determined by the Administrative Committee.
          Wage Determination Employee. An Eligible Employee performing services
for Harris IT Services Corporation who is assigned to the USPS-6 Postal
Contract, the GSA9/CDC Contract or the STATE-6 Contract.
          Year of Service. A period of Service of 365 days.
ARTICLE 3
PARTICIPATION
          Section 3.1. Eligibility for Participation. Each Eligible Employee who
was a Participant immediately before the Effective Date shall continue to be a
Participant as of the Effective Date. Each other Eligible Employee shall become
a Participant on the day he or she first performs an Hour of Service.

17



--------------------------------------------------------------------------------



 



          Section 3.2. Election of Pre-Tax Contributions, Designated Roth
Contributions and After-Tax Contributions. (a) Participant Election. A
Participant who desires to make pre-tax contributions, designated Roth
contributions or after-tax contributions to the Plan shall make an election, in
accordance with procedures prescribed by the Administrative Committee,
specifying the Participant’s chosen rate of such contributions. Such election
shall authorize the Participant’s Employer to reduce the Participant’s
Compensation by the amount of any such pre-tax contributions, shall authorize
the Participant’s Employer to make regular payroll deductions of any such
designated Roth contributions or after-tax contributions, and shall evidence the
Participant’s acceptance and agreement to all provisions of the Plan. Any
election made pursuant to this Section 3.2(a) shall be effective only with
respect to Compensation not currently available to the Participant as of the
effective date of such election and shall be effective as of the first payroll
period commencing after the date on which the election is received, or such
later date as may be administratively practicable; provided, however, that an
election with respect to PRP Compensation shall be effective for the first
payment of PRP Compensation following the election.
          (b) Deemed Election for Full-Time Employees. A Participant who is a
Full-Time Employee and who does not at the time and in the manner prescribed by
the Administrative Committee elect otherwise (including for this purpose a
reemployed Eligible Employee who is a Full-Time Employee and who does not elect
otherwise following the Eligible Employee’s reemployment date) shall be deemed
to have elected to make pre-tax contributions to the Plan each payroll period at
the rate of 6% of the Participant’s Compensation (other than PRP Compensation)
for such payroll period and to have authorized the Participant’s Employer to
reduce his or her Compensation by the amount thereof. Any deemed election
described in this

18



--------------------------------------------------------------------------------



 



Section 3.2(b) shall be effective only with respect to Compensation not
currently available to the Participant as of the effective date of the deemed
election and shall be effective thirty (30) days following the date that the
Participant first performs an Hour of Service, or as soon as administratively
practicable thereafter.
          Section 3.3. Transfers to Affiliates. If a Participant is transferred
from one Employer to another Employer or from an Employer to an Affiliate that
is not an Employer, such transfer shall not terminate the Participant’s
participation in the Plan, and such Participant shall continue to participate in
the Plan until an event occurs which would have entitled the Participant to a
complete distribution of the Participant’s vested interest in his or her Account
had the Participant continued to be employed by an Employer until the occurrence
of such event. Notwithstanding the foregoing, a Participant shall not be
entitled to make pre-tax contributions, designated Roth contributions, after-tax
contributions or rollover contributions to the Plan, to receive under the Plan
allocations of matching contributions or to receive under the Plan allocations
of profit sharing contributions during any period of employment by an Affiliate
that is not an Employer, and periods of employment by an Affiliate that is not
an Employer shall be taken into account only to the extent set forth in
Section 11.3. Payments that are received by a Participant from an Affiliate that
is not an Employer shall not be treated as Compensation for any purpose under
the Plan.
ARTICLE 4
PRE-TAX, DESIGNATED ROTH, MATCHING AND PROFIT SHARING CONTRIBUTIONS
          Section 4.1. Pre-Tax Contributions and Designated Roth Contributions.
(a) Initial Election. Subject to the limitations set forth in Article 6, each
Employer shall make a pre-tax contribution and/or a designated Roth contribution
for each payroll period on behalf of each

19



--------------------------------------------------------------------------------



 



Participant who is an Eligible Employee of such Employer in an amount equal to a
whole percentage of such Participant’s Compensation (other than PRP
Compensation) for such payroll period as elected by the Participant pursuant to
Section 3.2. The percentage of Compensation so designated by a Participant for a
payroll period may not be less than 1% and may not be more than the Maximum
Deferral Percentage with respect to such Participant. Notwithstanding the
foregoing, the aggregate of a Participant’s pre-tax contributions and designated
Roth contributions for a payroll period pursuant to this Section 4.1(a) and a
Participant’s after-tax contributions for a payroll period pursuant to
Section 5.1(a) may not exceed an amount equal to the Maximum Deferral Percentage
with respect to such Participant.
          (b) Changes in the Rate or Suspension of Pre-Tax Contributions and
Designated Roth Contributions. A Participant’s pre-tax contributions and
designated Roth contributions pursuant to Section 4.1(a) shall continue in
effect at the rate elected by the Participant pursuant to Section 3.2 until the
Participant changes or suspends such election. A Participant may change or
suspend such election at such time and in such manner as may be prescribed by
the Administrative Committee, provided that only the last change made by a
Participant during a payroll period shall be effectuated. Such change or
suspension shall be effective as of the first payroll period commencing after
the date on which the change or suspension is received, or such later payroll
period as may be administratively practicable. A Participant who has suspended
pre-tax contributions or designated Roth contributions pursuant to this
subsection may resume pre-tax contributions or designated Roth contributions by
making an election at such time and in such manner as may be prescribed by the
Administrative Committee.
          (c) Performance Reward Plan Deferral Election. Subject to the
limitations set forth in Article 6, a Participant may elect, in accordance with
procedures prescribed by the

20



--------------------------------------------------------------------------------



 



Administrative Committee, to have his or her Employer make a pre-tax
contribution on his or her behalf of PRP Compensation, if any. The percentage of
PRP Compensation so elected by a Participant pursuant to this Section 4.1(c)
shall be 0%, 50% or 100%.
          (d) Catch-Up Contributions. Each Participant who (i) is eligible to
make pre-tax contributions or designated Roth contributions under the Plan and
(ii) will attain age 50 before the end of the Plan Year shall be eligible to
have pre-tax contributions and/or designated Roth contributions made on his or
her behalf in addition to those described in Sections 4.1(a) and (c) (“catch-up
contributions”). Catch-up contributions shall be elected, made, suspended,
resumed and credited in accordance with and subject to the rules and limitations
of section 414(v) of the Code and such other rules and limitations prescribed by
the Administrative Committee from time to time; provided, however, that (i) the
amount of catch-up contributions made on behalf of a Participant during a Plan
Year shall not exceed the maximum amount permitted under section 414(v)(2) of
the Code for the calendar year ($5,500 for 2011) and (ii) the amount of catch-up
contributions made on behalf of a Participant for a payroll period shall not
exceed the percentage of the Participant’s Compensation that is established from
time to time by the Administrative Committee. Catch-up contributions shall not
be taken into account for purposes of Sections 6.1 and 6.3, and the Plan shall
not be treated as failing to satisfy its provisions implementing the
requirements of section 401(k)(3), 401(k)(11), 401(k)(12), 410(b) or 416 of the
Code, as applicable, by reason of the making of catch-up contributions.
          (e) Designation of Contributions as Pre-Tax Contributions or
Designated Roth Contributions. Elections by Participants to commence, change,
suspend or resume contributions under this Section 4.1 shall designate (i) the
portion of such contributions that are to be pre-tax contributions excludable
from the Participant’s gross income pursuant to section 402(g) of the

21



--------------------------------------------------------------------------------



 



Code and (ii) the portion of such contributions that are to be designated Roth
contributions includable in the Participant’s gross income pursuant to section
402A of the Code. Such designations shall be irrevocable with respect to
contributions made pursuant to such elections.
          Section 4.2. Matching Contributions. (a) In General. Subject to the
limitations set forth in Article 6, each Employer shall make a matching
contribution for each payroll period on behalf of each Participant who is an
Eligible Employee of such Employer, and who has satisfied the Matching
Eligibility Requirement. The rate of matching contribution shall be as set forth
in Section 4.2(b), (c), (d) or (e), as applicable.
          (b) Wage Determination Employees. The rate of matching contribution
with respect to a Wage Determination Employee shall equal 50% of the aggregate
of (i) the pre-tax contribution and/or designated Roth contribution made on
behalf of such Participant pursuant to Section 4.1(a) and (ii) the after-tax
contribution made on behalf of such Participant pursuant to Section 5.1(a);
provided, however, that pre-tax, designated Roth and after-tax contributions in
excess of 4% of a Participant’s Compensation for a payroll period shall not be
considered for purposes of matching contributions.
          (c) HITS Business Unit Employees Other Than Wage Determination
Employees. The rate of matching contribution with respect to a HITS Business
Unit Employee who is a Legacy HTSC Employee shall equal 100% of the aggregate of
(i) the pre-tax contribution and/or designated Roth contribution made on behalf
of such Participant pursuant to Section 4.1(a) and (ii) the after-tax
contribution made on behalf of such Participant pursuant to Section 5.1(a). The
rate of matching contribution with respect to a HITS Business Unit Employee who
is neither a Wage Determination Employee nor a Legacy HTSC Employee shall equal
50% of the aggregate of (i) the pre-tax contribution and/or designated Roth
contribution

22



--------------------------------------------------------------------------------



 



made on behalf of such Participant pursuant to Section 4.1(a) and (ii) the
after-tax contribution made on behalf of such Participant pursuant to
Section 5.1(a). In each case, however, pre-tax, designated Roth and after-tax
contributions in excess of 6% of a Participant’s Compensation for a payroll
period shall not be considered for purposes of matching contributions.
          (d) CapRock Employees. The rate of matching contribution with respect
to a CapRock Employee shall equal 100% of the aggregate of (i) the pre-tax
contribution and/or designated Roth contribution made on behalf of such
Participant pursuant to Section 4.1(a) and (ii) the after-tax contribution made
on behalf of such Participant pursuant to Section 5.1(a); provided, however,
that pre-tax, designated Roth and after-tax contributions in excess of 5% of a
Participant’s Compensation for a payroll period shall not be considered for
purposes of matching contributions.
          (e) Eligible Employees Other Than HITS Business Unit Employees or
CapRock Employees. The rate of matching contribution with respect to an Eligible
Employee other than a HITS Business Unit Employee or a CapRock Employee shall
equal 100% of the aggregate of (i) the pre-tax contribution and/or designated
Roth contribution made on behalf of such Participant pursuant to Section 4.1(a)
and (ii) the after-tax contribution made on behalf of such Participant pursuant
to Section 5.1(a); provided, however, that pre-tax, designated Roth and
after-tax contributions in excess of 6% of a Participant’s Compensation for a
payroll period shall not be considered for purposes of matching contributions.
          (f) Contributions Not Eligible for Match. Notwithstanding the
foregoing, an Employer shall not make a matching contribution with respect to
(i) any contribution to the Plan of PRP Compensation or (ii) any catch-up
contribution made pursuant to Section 4.1(d).

23



--------------------------------------------------------------------------------



 



          Section 4.3. Profit Sharing Contributions. Subject to the limitations
set forth in Article 6, each Plan Year the Employers in their discretion may
make a profit sharing contribution to the Trust in such amount as the Employers
in their discretion may determine. Such discretionary profit sharing
contribution shall be allocated pursuant to Section 8.6 among Eligible Profit
Sharing Participants for the Plan Year.
          Section 4.4. Deposit of Contributions. An Employer shall deliver to
the Trustee any pre-tax contributions and designated Roth contributions as soon
as administratively practicable after the date such contributions otherwise
would have been paid to the Participants as cash compensation, but in no event
later than the 15th business day of the month following the month during which
such contributions otherwise would have been paid to the Participants. An
Employer shall deliver to the Trustee any matching contributions concurrently
with the delivery of the pre-tax contributions, designated Roth contributions or
after-tax contributions to which such matching contributions relate. An Employer
shall deliver to the Trustee any profit sharing contribution for a Plan Year no
later than the date prescribed by the Code, including any authorized extensions
thereof, for filing such Employer’s federal income tax return for the Fiscal
Year which ends within or with such Plan Year.
          Section 4.5. Form of Contributions. Subject to Section 7.2(b) with
respect to contributions invested in the Harris Stock Fund, pre-tax
contributions, designated Roth contributions, matching contributions and profit
sharing contributions shall be contributed to the Plan in cash.
ARTICLE 5
AFTER-TAX AND ROLLOVER CONTRIBUTIONS
          Section 5.1. After-Tax Contributions. (a) Initial Election. Subject to
the limitations set forth in Article 6, each Participant may elect in accordance
with Section 3.2 to

24



--------------------------------------------------------------------------------



 



make an after-tax contribution of Compensation (other than PRP Compensation) for
each payroll period by payroll deduction. The percentage of Compensation so
designated for a payroll period shall be a whole percentage not less than 1% and
not more than the Maximum Contribution Percentage with respect to such
Participant. Notwithstanding the foregoing, the aggregate of a Participant’s
pre-tax contributions and designated Roth contributions for a payroll period
pursuant to Section 4.1(a) and a Participant’s after-tax contributions for a
payroll period pursuant to this Section 5.1(a) may not exceed an amount equal to
the Maximum Contribution Percentage with respect to such Participant. An
Employer shall deliver to the Trustee any after-tax contributions as soon as
administratively practicable after the date such contributions otherwise would
have been paid to the Participants as cash compensation, but in no event later
than the 15th business day of the month following the month during which such
contributions otherwise would have been paid to the Participants.
          (b) Changes in the Rate or Suspension of After-Tax Contributions. A
Participant’s after-tax contributions pursuant to Section 5.1(a) shall continue
in effect at the rate elected by the Participant pursuant to Section 3.2 until
the Participant changes or suspends such election. A Participant may change or
suspend such election at such time and in such manner as may be prescribed by
the Administrative Committee, provided that only the last change made by a
Participant during a payroll period shall be effectuated. Such change or
suspension shall be effective as of the first payroll period commencing after
the date on which the change or suspension is received, or such later payroll
period as may be administratively practicable. A Participant who has suspended
after-tax contributions pursuant to this subsection may resume after-tax
contributions by making an election at such time and in such manner as may be
prescribed by the Administrative Committee.

25



--------------------------------------------------------------------------------



 



          (c) Form of Contributions. Subject to Section 7.2(b) with respect to
contributions invested in the Harris Stock Fund, after-tax contributions shall
be contributed to the Plan in cash.
          Section 5.2. Rollover Contributions. (a) Requirements for Rollover
Contributions. If a Participant receives an “eligible rollover distribution”
(within the meaning of section 402(c)(4) of the Code) from an Eligible
Retirement Plan, then such Participant may contribute to the Plan an amount that
does not exceed the amount of such eligible rollover distribution (including the
proceeds from the sale of any property received as part of such eligible
rollover distribution). A rollover contribution may be in the form of cash or,
with the consent of the Administrative Committee or its delegate, a promissory
note evidencing an outstanding loan balance.
          (b) Delivery of Rollover Contributions. Any rollover contribution made
pursuant to this Section shall be delivered by the Participant to the Trustee on
or before the 60th day after the day on which the Participant receives the
distribution (or on or before such later date as may be prescribed by law) or
shall be transferred to the Trustee on behalf of the Participant directly from
the trust from which the eligible rollover distribution is made. Any such
contribution must be accompanied by any information or documentation in
connection therewith requested by the Administrative Committee or the Trustee.
Notwithstanding the foregoing, the Administrative Committee shall not permit a
rollover contribution if in its judgment accepting such contribution would cause
the Plan to violate any provision of the Code or Regulations.

26



--------------------------------------------------------------------------------



 



ARTICLE 6
LIMITATIONS ON CONTRIBUTIONS
          Section 6.1. Annual Limit on Pre-Tax Contributions and Designated Roth
Contributions. (a) General Rule. Notwithstanding the provisions of Section 4.1,
the aggregate of pre-tax contributions and designated Roth contributions made on
behalf of a Participant for any calendar year pursuant to such Section and
pursuant to any other plan or arrangement described in section 401(k) of the
Code which is maintained by an Employer or Affiliate shall not exceed the dollar
limitation in effect for such calendar year under section 402(g) of the Code,
except to the extent permitted under Section 4.1(d) of the Plan and section
414(v) of the Code with respect to “catch-up contributions.”
          (b) Excess Pre-Tax Contributions and Designated Roth Contributions.
     (1) Characterization as After-Tax Contributions. Except to the extent set
forth in Section 4.1(d) of the Plan and section 414(v) of the Code with respect
to “catch-up contributions,” if for any calendar year the pre-tax contributions
and designated Roth contributions to the Plan or the aggregate of the pre-tax
contributions and the designated Roth contributions to the Plan plus amounts
contributed under other plans or arrangements described in section 401(k),
403(b), 408(k) or 408(p) of the Code for a Participant reach the limit imposed
by subsection (a) of this Section for such calendar year, any contributions
under the Plan during the calendar year that exceed such limit (“excess
deferrals”) shall be characterized as after-tax contributions. The Participant
for whom any contributions are recharacterized as after-tax contributions
pursuant to this paragraph shall designate the extent to which the contributions
to be

27



--------------------------------------------------------------------------------



 



recharacterized shall be pre-tax contributions or designated Roth contributions
(but only up to the extent that such types of contributions were made by the
Participant to the Plan for the Plan Year) and, in the event that any such
designation is not made or is incomplete, the Participant’s pre-tax
contributions shall be recharacterized up to the extent pre-tax contributions
were made to the Plan for the Plan Year and, to the extent that the
Participant’s excess deferrals exceed such pre-tax contributions, the
Participant’s designated Roth contributions made to the Plan for the Plan Year
shall be recharacterized.
     (2) Distribution. Notwithstanding the foregoing, and except to the extent
set forth in Section 4.1(d) of the Plan and section 414(v) of the Code with
respect to “catch-up contributions,” if any excess deferrals of a Participant
are not characterized as after-tax contributions, because of the limitation set
forth in Section 5.1 on the amount of after-tax contributions that may be made
to the Plan or otherwise, such Participant shall, pursuant to such rules and at
such time following such calendar year as determined by the Administrative
Committee, be allowed to submit a written request that the excess deferrals,
plus any income and minus any loss allocable thereto, be distributed to the
Participant. The amount of any income or loss allocable to such excess deferrals
shall be determined pursuant to Regulations. Such amount of excess deferrals, as
adjusted for income or loss, shall be distributed to the Participant no later
than April 15 following the calendar year for which such contributions were
made. Any excess deferrals that are distributed in accordance with this
subsection (b)(2) shall not be treated as “annual additions” for purposes of
Section 6.3. The amount of excess deferrals

28



--------------------------------------------------------------------------------



 



that may be distributed under this subsection (b)(2) with respect to a
Participant for a calendar year shall be reduced by any amounts previously
distributed pursuant to Section 6.2(d)(1) with respect to such Participant for
such year. The Participant to whom any excess deferrals are distributed pursuant
to this paragraph shall designate the extent to which such distributed excess
deferrals are treated as pre-tax contributions or designated Roth contributions
(but only up to the extent that such types of contributions were made by the
Participant to the Plan for the Plan Year) and, in the event that any such
designation is not made or is incomplete, such distributed excess deferrals
shall be treated as pre-tax contributions up to the extent pre-tax contributions
were made to the Plan for the Plan Year and, to the extent that such distributed
excess deferrals exceed such pre-tax contributions, such excess deferrals shall
be treated as distributions of designated Roth contributions made to the Plan
for the Plan Year.
          Section 6.2. Limits on Contributions for Highly Compensated Employees.
          (a) Actual Deferral Percentage Test Imposed by Section 401(k)(3) of
the Code. Notwithstanding the provisions of Section 4.1, if the pre-tax
contributions and designated Roth contributions made pursuant to Section 4.1 for
a Plan Year fail, or in the judgment of the Administrative Committee are likely
to fail, to satisfy both of the tests set forth in paragraphs (1) and (2) of
this subsection, the adjustments prescribed in Section 6.2(d)(1) shall be made.
Any pre-tax contributions or designated Roth contributions which are “catch-up
contributions” described in Section 4.1(d) shall not be considered to be pre-tax
contributions or designated Roth contributions for purposes of determining
whether the tests set forth in paragraphs (1) and (2) of

29



--------------------------------------------------------------------------------



 



this subsection are satisfied or for purposes of making any adjustments
prescribed by Section 6.2(d)(1).
     (1) The HCE average deferral percentage for such year does not exceed the
product of the NHCE average deferral percentage for such year and 1.25.
     (2) The HCE average deferral percentage for such year (i) does not exceed
the NHCE average deferral percentage for such year by more than two percentage
points and (ii) does not exceed the product of the NHCE average deferral
percentage for such year and 2.0.
          (b) Actual Contribution Percentage Test Imposed by Section 401(m) of
the Code. Notwithstanding the provisions of Sections 4.2 and 5.1, if the
aggregate of the matching contributions made pursuant to Section 4.2 and the
after-tax contributions made pursuant to Section 5.1 for a Plan Year fail, or in
the judgment of the Administrative Committee are likely to fail, to satisfy both
of the tests set forth in paragraphs (1) and (2) of this subsection, the
adjustments prescribed in Section 6.2(d)(2) shall be made.
     (1) The HCE average contribution percentage for such year does not exceed
the product of the NHCE average contribution percentage for such year and 1.25.
     (2) The HCE average contribution percentage for such year (i) does not
exceed the NHCE average contribution percentage for such year by more than two
percentage points and (ii) does not exceed the product of the NHCE average
contribution percentage for such year and 2.0.

30



--------------------------------------------------------------------------------



 



          (c) Definitions and Special Rules. For purposes of this Section, the
following definitions and special rules shall apply:
     (1) The “actual deferral percentage test” refers collectively to the tests
set forth in paragraphs (1) and (2) of subsection (a) of this Section relating
to pre-tax contributions and designated Roth contributions. The actual deferral
percentage test shall be satisfied if either of such tests are satisfied.
     (2) The “HCE average deferral percentage” for a Plan Year is a percentage
determined for the group of Eligible Employees who are eligible to make pre-tax
contributions or designated Roth contributions for the current Plan Year and who
are Highly Compensated Employees for the current Plan Year. Such percentage
shall be equal to the average of the ratios, calculated separately for each such
Eligible Employee to the nearest one-hundredth of one percent, of the employer
contributions for the benefit of such Eligible Employee for the current Plan
Year (if any) to the total compensation for the current Plan Year paid to such
Eligible Employee. For this purpose, “employer contributions” shall mean pre-tax
contributions and designated Roth contributions (including excess deferrals),
but excluding any pre-tax contributions and designated Roth contributions that
are taken into account under the actual contribution percentage test (provided
that the actual deferral percentage test is satisfied both with and without
exclusion of such contributions).
     (3) The “NHCE average deferral percentage” for a Plan Year is a percentage
determined for the group of Eligible Employees who were eligible to make pre-tax
contributions or designated Roth contributions for the immediately

31



--------------------------------------------------------------------------------



 



preceding Plan Year and who were not Highly Compensated Employees for the
immediately preceding Plan Year. Such percentage shall be equal to the average
of the ratios, calculated separately for each such Eligible Employee to the
nearest one-hundredth of one percent, of the employer contributions for the
benefit of such Eligible Employee for the immediately preceding Plan Year (if
any) to the total compensation for the immediately preceding Plan Year paid to
such Eligible Employee. For this purpose, “employer contributions” shall mean
pre-tax contributions and designated Roth contributions (including excess
deferrals), but excluding (i) excess deferrals that arise solely from pre-tax
contributions and designated Roth contributions made under this Plan or other
plans maintained by the Employers and Affiliates and (ii) any pre-tax
contributions and designated Roth contributions that are taken into account
under the actual contribution percentage test (provided that the actual deferral
percentage test is satisfied both with and without exclusion of such pre-tax
contributions and designated Roth contributions). Notwithstanding the foregoing,
in the event of a “plan coverage change” during a Plan Year (as such term is
defined in Treasury Regulation §1.401(k)-2(c)(4)(iii)(A)), the “NHCE average
deferral percentage” for such Plan Year shall be determined in accordance with
Treasury Regulation §1.401(k)-2(c)(4).
     (4) The “actual contribution percentage test” refers collectively to the
tests set forth in paragraphs (1) and (2) of subsection (b) of this Section
relating to matching contributions and after-tax contributions. The actual
contribution percentage test shall be satisfied if either of such tests are
satisfied.

32



--------------------------------------------------------------------------------



 



     (5) The “HCE average contribution percentage” for a Plan Year is a
percentage determined for the group of Eligible Employees who are eligible to
have matching contributions, after-tax contributions, or in the discretion of
the Administrative Committee and to the extent permitted under rules prescribed
by the Secretary of the Treasury or otherwise under the law, pre-tax
contributions and designated Roth contributions, made for their benefit for the
current Plan Year and who are Highly Compensated Employees for the current Plan
Year. Such percentage shall be equal to the average of the ratios, calculated
separately for each such Eligible Employee to the nearest one-hundredth of one
percent, of the matching contributions, after-tax contributions and, in the
discretion of the Administrative Committee and to the extent permitted under
rules prescribed by the Secretary of the Treasury or otherwise under the law,
pre-tax contributions and designated Roth contributions, made for the benefit of
such Eligible Employee for the current Plan Year (if any) to the total
compensation for the current Plan Year paid to such Eligible Employee.
     (6) The “NHCE average contribution percentage” for a Plan Year is a
percentage determined for the group of Eligible Employees who were eligible to
have matching contributions, after-tax contributions, or in the discretion of
the Administrative Committee and to the extent permitted under rules prescribed
by the Secretary of the Treasury or otherwise under the law, pre-tax
contributions and designated Roth contributions, made for their benefit for the
immediately preceding Plan Year and who were not Highly Compensated Employees
for the immediately preceding Plan Year. Such percentage shall be equal to the
average

33



--------------------------------------------------------------------------------



 



of the ratios, calculated separately for each such Eligible Employee to the
nearest one-hundredth of one percent, of the matching contributions, after-tax
contributions and, in the discretion of the Administrative Committee and to the
extent permitted under rules prescribed by the Secretary of the Treasury or
otherwise under the law, pre-tax contributions and designated Roth
contributions, made for the benefit of such Eligible Employee for the
immediately preceding Plan Year (if any) to the total compensation for the
immediately preceding Plan Year paid to such Eligible Employee. Notwithstanding
the foregoing, in the event of a “plan coverage change” during a Plan Year (as
such term is defined in Treasury Regulation §1.401(m)-2(c)(4)(iii)(A)), the
“NHCE average contribution percentage” for such Plan Year shall be determined in
accordance with Treasury Regulation §1.401(m)-2(c)(4).
     (7) The term “compensation” shall have the meaning set forth in section
414(s) of the Code or, in the discretion of the Administrative Committee, any
other meaning in accordance with the Code for these purposes. In any event, the
term “compensation” shall not include any amount excludable under Treasury
Regulation section 1.415(c)-2(g)(5)(ii).
     (8) If the Plan and one or more other plans of an Employer to which pre-tax
contributions, designated Roth contributions, matching contributions or employee
contributions (as such terms are defined for purposes of section 401(m) of the
Code), or qualified nonelective contributions (as such term is defined in
section 401(m)(4)(C) of the Code), are made are treated as one plan for purposes
of section 410(b) of the Code, such plans shall be treated as one plan for
purposes

34



--------------------------------------------------------------------------------



 



of this Section. If a Highly Compensated Employee participates in the Plan and
one or more other plans of an Employer to which any such contributions are made,
all such contributions shall be aggregated for purposes of this Section.
          (d) Adjustments to Comply with Limits.
     (1) Adjustments to Comply with Actual Deferral Percentage Test. The
Administrative Committee shall cause to be made such periodic computations as it
shall deem necessary or appropriate to determine whether the actual deferral
percentage test will be satisfied during a Plan Year, and, if it appears to the
Administrative Committee that such test will not be satisfied, the
Administrative Committee shall take such steps as it deems necessary or
appropriate to adjust the pre-tax contributions and designated Roth
contributions made pursuant to Section 4.1 for all or a portion of the remainder
of such Plan Year for the benefit of some or all of the Highly Compensated
Employees to the extent necessary in order for the actual deferral percentage
test to be satisfied. If, after the end of the Plan Year, the Administrative
Committee determines that, notwithstanding any adjustments made pursuant to the
preceding sentence, the actual deferral percentage test was not satisfied, the
Administrative Committee shall calculate a total amount by which pre-tax
contributions and designated Roth contributions must be reduced in order to
satisfy such test in the manner prescribed by section 401(k)(8)(B) of the Code
(the “excess contributions amount”). The amount of pre-tax contributions and
designated Roth contributions to be reduced for each Participant who is a Highly
Compensated Employee shall be determined by first reducing the pre-tax
contributions and designated Roth contributions of each

35



--------------------------------------------------------------------------------



 



Participant whose actual dollar amount of pre-tax contributions and designated
Roth contributions for such Plan Year is highest until such reduced dollar
amount equals the next highest actual dollar amount of pre-tax contributions and
designated Roth contributions made for such Plan Year on behalf of any Highly
Compensated Employee or until the total reduction equals the excess
contributions amount. If further reductions are necessary, then the pre-tax
contributions and designated Roth contributions on behalf of each Participant
who is a Highly Compensated Employee and whose actual dollar amount of pre-tax
contributions and designated Roth contributions for such Plan Year is the
highest (determined after the reduction described in the preceding sentence)
shall be reduced in accordance with the preceding sentence. Such reductions
shall continue to be made to the extent necessary so that the total reduction
equals the excess contributions amount. The portion of a Participant’s pre-tax
contributions and designated Roth contributions to be reduced in accordance with
this Section 6.2(d)(1) shall be recharacterized as an after-tax contribution,
and the Participant shall be notified of such recharacterization and the tax
consequences thereof no later than 21/2 months after the end of the Plan Year.
The amount of a Participant’s pre-tax contributions and designated Roth
contributions to be reduced in accordance with this Section shall be reduced by
any excess deferrals previously distributed to such Participant pursuant to
Section 6.1 in order to comply with the limitations of section 402(g) of the
Code. The amount of any income or loss allocable to any such reductions shall be
determined pursuant to the applicable Regulations promulgated by the U.S.
Treasury Department. The

36



--------------------------------------------------------------------------------



 



Participant for whom any contributions are recharacterized as after-tax
contributions pursuant to this paragraph shall designate the extent to which the
contributions to be recharacterized contributions shall be pre-tax contributions
or designated Roth contributions (but only up to the extent that such types of
contributions were made by the Participant to the Plan for the Plan Year) and,
in the event that any such designation is not made or is incomplete, the
Participant’s pre-tax contributions shall be recharacterized up to the extent
pre-tax contributions were made to the Plan for the Plan Year and, to the extent
that the Participant’s excess contributions exceed such pre-tax contributions,
the Participant’s designated Roth contributions made to the Plan for the Plan
Year shall be recharacterized.
     (2) Adjustments to Comply with Actual Contribution Percentage Test. The
Administrative Committee shall cause to be made such periodic computations as it
shall deem necessary or appropriate to determine whether the average
contribution percentage test will be satisfied during a Plan Year, and, if it
appears to the Administrative Committee that such test will not be satisfied,
the Administrative Committee shall take such steps as it deems necessary or
appropriate to adjust the matching contributions and the after-tax contributions
made pursuant to Section 4.2 and 5.1, respectively, for all or a portion of the
remainder of such Plan Year on behalf of some or all of the Highly Compensated
Employees to the extent necessary in order for the average contribution
percentage test to be satisfied. If the Administrative Committee determines
that, notwithstanding any adjustments made pursuant to the preceding sentence,
the

37



--------------------------------------------------------------------------------



 



average contribution percentage test was or will not satisfied, the
Administrative Committee shall, in its discretion, (1) allocate a qualified
nonelective contribution pursuant to Section 6.2(e) or (2) reduce the matching
contributions and after-tax contributions made on behalf of each Participant who
is a Highly Compensated Employee and whose actual dollar amount of matching
contributions and after-tax contributions for such Plan Year is the highest in
the same manner described in subparagraph (1) of this paragraph to the extent
necessary to comply with the average contribution percentage test. The reduction
described in the preceding sentence shall be made first with respect to a
Participant’s after-tax contributions in excess of six percent of Compensation,
second with respect to any remaining after-tax contributions and any matching
contributions attributable thereto, and third with respect to any other matching
contributions. With respect to contributions to be so reduced, no later than
21/2 months after the end of the Plan Year (or if correction by such date is
administratively impracticable, no later than the last day of the subsequent
Plan Year), the Administrative Committee shall cause to be distributed to each
such Participant the amount of such reductions made with respect to vested
matching contributions to which such Participant would be entitled under the
Plan if such Participant had terminated service on the last day of the Plan Year
for which such contributions are made (or on the date of the Participant’s
actual termination of employment, if earlier) and with respect to after-tax
contributions (plus any income and minus any loss allocable thereto), and any
remaining amount of such reductions (plus any income and minus any loss
allocable thereto) shall be forfeited. Any amounts forfeited pursuant to this

38



--------------------------------------------------------------------------------



 



paragraph shall be treated in the same manner as forfeitures described in
Section 9.2(b). The amount of any such income or loss allocable to any such
reduction to be so distributed or forfeited shall be determined pursuant to
applicable Regulations promulgated by the U.S. Treasury Department.
          (e) Qualified Nonelective Contributions. Subject to the limitations
set forth in Sections 6.3 and 6.4, and to the extent permitted by Regulations or
other pronouncements of the Internal Revenue Service, for purposes of satisfying
the actual contribution percentage test set forth in Section 6.2(b), the
Employers may contribute for a Plan Year such amount, if any, as may be
designated as a “qualified nonelective contribution” within the meaning of
section 401(m)(4)(C) of the Code. Any such qualified nonelective contribution to
the Plan must be contributed no later than the last day of the Plan Year
immediately following the Plan Year to which it relates. Any such qualified
nonelective contribution to the Plan shall be allocated to the Accounts of those
Participants who are not Highly Compensated Employees for the Plan Year with
respect to which such qualified nonelective contribution is made and who are
actively employed by the contributing Employer on the last day of the Plan Year
with respect to which such qualified nonelective contribution is made, beginning
with the Participant with the lowest Compensation for such Plan Year and
allocating the maximum amount that may be taken into account under Treasury
Regulation §1.401(m)-2(a)(6)(v) (and that is permissible under Section 6.3)
before allocating any portion of such qualified nonelective contribution to the
Participant with the next lowest Compensation for the Plan Year.
          Section 6.3. Maximum Annual Additions under Section 415 of the Code.
Notwithstanding any other provision of the Plan, the amounts allocated to the
Account of each Participant for any limitation year shall be limited so that the
aggregate annual additions for such

39



--------------------------------------------------------------------------------



 



year to the Participant’s Account and to the Participant’s accounts in all other
defined contribution plans maintained by an employer shall not exceed the lesser
of:

  (i)   $49,000 (as adjusted pursuant to section 415(d) of the Code); and    
(ii)   100% of the Participant’s compensation for such limitation year (or such
other percentage of compensation set forth in section 415(c) of the Code).

          The “annual additions” to a Participant’s Account and to the
Participant’s account in any other defined contribution plan maintained by an
employer is the sum for such limitation year of:
          (a) the amount of employer contributions (including pre-tax
contributions and designated Roth contributions) allocated to the Participant’s
account, excluding, however, (X) pre-tax contributions and designated Roth
contributions that are “catch-up contributions” made pursuant to section 414(v)
of the Code, (Y) excess deferrals that are distributed in accordance with
section 402(g) of the Code and (Z) restorative payments (within the meaning of
Treasury Regulation section 1.415(c)-1(b)(2)(ii)(C)),
          (b) the amount of forfeitures allocated to the Participant’s account,
          (c) the amount of contributions by the Participant to any such plan,
but excluding any rollover contributions or loan repayments,
          (d) the amount allocated on behalf of the Participant to any
individual medical benefit account (as defined in section 415(l) of the Code)
or, if the Participant is a key employee within the meaning of section
419A(d)(3) of the Code, to any post-retirement medical benefits account
established pursuant to section 419A(d)(1) of the Code, and
          (e) the amount of mandatory employee contributions within the meaning
of section 411(c)(2)(C) of the Code by such Participant to a defined benefit
plan, regardless of whether such plan is subject to the requirements of section
411 of the Code.

40



--------------------------------------------------------------------------------



 



          For purposes of this Section, the “limitation year” shall be the Plan
Year, the term “compensation” shall have the meaning set forth in Treasury
Regulation section 1.415(c)-2(d)(4), the term “defined contribution plan” shall
have the meaning set forth in Treasury Regulation section 1.415(c)-1(a)(2), and
a Participant’s employer shall include entities that are members of the same
controlled group (within the meaning of section 414(b) of the Code as modified
by section 415(h) of the Code) or affiliated service group (within the meaning
of section 414(m) of the Code) as the Participant’s employer or under common
control (within the meaning of section 414(c) of the Code as modified by section
415(h) of the Code) with the Participant’s employer or such entities.
          Section 6.4. Other Limitations on Employer Contributions. The
contributions of the Employers for a Plan Year shall not exceed the maximum
amount for which a deduction is allowable to such Employers for federal income
tax purposes for the fiscal year of such Employers that ends within or with such
Plan Year.
          Any contribution made by an Employer by reason of a good faith mistake
of fact, or the portion of any contribution made by an Employer that exceeds the
maximum amount for which a deduction is allowable to such Employer for federal
income tax purposes by reason of a good faith mistake in determining the maximum
allowable deduction, shall upon the request of such Employer be returned by the
Trustee to the Employer. An Employer’s request and the return of any such
contribution must be made within one year after such contribution was mistakenly
made or after the deduction of such excess portion of such contribution was
disallowed, as the case may be. The amount to be returned to an Employer
pursuant to this paragraph shall be the excess of (i) the amount contributed
over (ii) the amount that would have been contributed had there not been a
mistake of fact or a mistake in determining the maximum

41



--------------------------------------------------------------------------------



 



allowable deduction. Earnings attributable to the mistaken contribution shall
not be returned to the Employer, but losses attributable thereto shall reduce
the amount to be so returned. If the return to the Employer of the amount
attributable to the mistaken contribution would cause the balance of any
Participant’s Account as of the date such amount is to be returned (determined
as if such date coincided with the close of a Plan Year) to be reduced to less
than what would have been the balance of such Account as of such date had the
mistaken amount not been contributed, the amount to be returned to the Employer
shall be limited so as to avoid such reduction.
ARTICLE 7
TRUST AND INVESTMENT FUNDS
          Section 7.1. Trust. A Trust shall be created by the execution of a
trust agreement between the Company (acting on behalf of the Employers) and the
Trustee. All contributions under the Plan shall be paid to the Trustee. The
Trustee shall hold all monies and other property received by it and invest and
reinvest the same, together with the income therefrom, on behalf of the
Participants collectively in accordance with the provisions of the trust
agreement. The Trustee shall make distributions from the Trust Fund at such time
or times to such person or persons and in such amounts as the Administrative
Committee directs in accordance with the Plan.
          Section 7.2. Investments. (a) In General. The Investment Committee
shall establish an investment policy for the Plan. The Investment Committee
shall cause the Trustee to establish and maintain three or more separate
investment funds exclusively for the collective investment and reinvestment as
directed by Participants of amounts credited to their Accounts. Additional
investment funds may be established as determined by the Investment Committee
from time to time in its sole discretion. The Investment Committee, in its sole
discretion, may

42



--------------------------------------------------------------------------------



 



appoint investment managers to provide services in connection with the
investment funds established under the Plan.
          (b) Harris Stock Fund. In addition to the investment funds established
at the direction of the Investment Committee pursuant to Section 7.2(a), the
Trustee shall establish and maintain a Harris Stock Fund. The assets of the
Harris Stock Fund shall be invested primarily in shares of Harris Stock. The
assets of the Harris Stock Fund also may be invested in short-term liquid
investments. Each Participant’s interest in the Harris Stock Fund shall be
represented by units of participation, and each such unit shall represent a
proportionate interest in all the assets of such fund. Amounts invested in the
Harris Stock Fund generally shall be contributed in cash; provided, however,
that the Company, in its discretion, may contribute such amounts in shares of
Harris Stock. The Trustee is authorized to purchase shares of Harris Stock on
the open market.
ARTICLE 8
PARTICIPANT ACCOUNTS
AND INVESTMENT ELECTIONS
          Section 8.1. Participant Accounts. The Administrative Committee shall
establish and maintain, or cause the Trustee or such other agent as the
Administrative Committee may select to establish and maintain, a separate
Account for each Participant. Such Account shall be solely for accounting
purposes, and no segregation of assets of the Trust Fund among the separate
Accounts shall be required. Each Account shall consist of the following
subaccounts (and such other subaccounts as may be established by or at the
direction of the Administrative Committee from time to time):
          (a) if pre-tax contributions have been made for the benefit of a
Participant pursuant to Section 4.1, a Pre-Tax Account to which shall be
credited such amounts and subsequent earnings and losses thereon;

43



--------------------------------------------------------------------------------



 



          (b) if designated Roth contributions have been made for the benefit of
a Participant pursuant to Section 4.1, a Designated Roth Account to which shall
be credited such amounts and subsequent earnings and losses thereon;
          (c) if matching contributions have been made for the benefit of a
Participant pursuant to Section 4.2, a Matching Account to which shall be
credited such amounts and subsequent earnings and losses thereon;
          (d) if profit sharing contributions have been made for the benefit of
a Participant pursuant to Section 4.3, a Profit Sharing Account to which shall
be credited such amounts and subsequent earnings and losses thereon;
          (e) if after-tax contributions have been made by a Participant
pursuant to Section 5.1, an After-Tax Account to which shall be credited such
amounts and subsequent earnings and losses thereon;
          (f) if a rollover contribution has been made by a Participant pursuant
to Section 5.2, a Rollover Account to which shall be credited such amount and
subsequent earnings and losses thereon;
          (g) if applicable, a Savings Account to which shall be credited a
Participant’s savings contributions under the Plan as in effect prior to July 1,
1983, and subsequent earnings and losses thereon; and
          (h) if applicable, a QNEC Account to which shall be credited
“qualified nonelective contributions” (within the meaning of section
401(m)(4)(C) of the Code) made for the benefit of a Participant, and subsequent
earnings and losses thereon.
          The Administrative Committee shall establish and maintain, or cause
the Trustee or such other agent as the Administrative Committee may select to
establish and maintain,

44



--------------------------------------------------------------------------------



 



investment subaccounts with respect to each investment fund described in
Section 7.2 to which amounts contributed under the Plan shall be credited
according to each Participant’s investment elections pursuant to Section 8.2.
All such investment subaccounts shall be solely for accounting purposes, and
there shall be no segregation of assets within the investment funds among the
separate investment subaccounts.
          Section 8.2. Investment Elections. (a) Initial Election. Each
Participant shall make, in the manner prescribed by the Administrative
Committee, an investment election that shall apply to the investment of
contributions made for a Participant’s benefit and any earnings on such
contributions, subject to such limitations set forth herein or imposed by the
Administrative Committee from time to time. Such election shall specify that
such contributions be invested either (i) wholly in one of the funds maintained
by the Trustee pursuant to Section 7.2, or (ii) divided among two or more of
such funds in increments of 1% (or such larger percentage established by the
Administrative Committee from time to time). During any period in which no
direction as to the investment of a Participant’s Account is on file with the
Administrative Committee (a “Default Period”), contributions made for a
Participant’s benefit shall be invested in an age-appropriate LifeCycle Fund
(or, if the Employers have no record of the Participant’s age, in the Balanced
Fund until such Participant’s age can be determined, at which time all such
contributions made for such Participant’s benefit during the Default Period
shall be transferred to an age-appropriate LifeCycle Fund).
          (b) Change of Election. A Participant may change his or her investment
election as of any Valuation Date, subject to such limitations as the
Administrative Committee from time to time may impose (including restrictions on
investment election changes that apply solely to a particular investment fund).
A Participant’s investment election change shall be

45



--------------------------------------------------------------------------------



 



limited to the investment funds then maintained by the Trustee pursuant to
Section 7.2. A change in investment election made pursuant to this Section shall
apply to a Participant’s existing Account or contributions made for the benefit
of the Participant after such change, or both. Any such change shall specify
that such Account or contributions be invested either (i) wholly in one of the
funds maintained by the Trustee pursuant to Section 7.2 or (ii) divided among
two or more of such funds in increments of 1% (or such larger percentage
established by the Administrative Committee from time to time) or, solely with
respect to a Participant’s existing Account, in fixed dollar amounts. A
Participant’s change of investment election must be made in the manner
prescribed by the Administrative Committee. The Administrative Committee shall
prescribe rules regarding the time by which such an election must be made in
order to be effective for a particular Valuation Date.
          (c) Special Rules Concerning the Harris Stock Fund. Notwithstanding
any provision of the Plan to the contrary, (i) a Participant may not elect to
invest in the Harris Stock Fund more than 20% of the aggregate contributions
newly made for his or her benefit and (ii) a Participant may not transfer any
portion of the Participant’s existing Account from investment in funds other
than the Harris Stock Fund to investment in the Harris Stock Fund if such
transfer would cause more than 20% of the Participant’s existing Account to be
invested in the Harris Stock Fund.
          (d) ERISA Section 404(c) Plan. The Plan is intended to meet the
requirements of section 404(c) of ERISA and the Regulations thereunder, and the
provisions of the Plan shall be construed and interpreted to meet such
requirements.
          Section 8.3. Valuation of Funds and Plan Accounts. The value of an
investment fund as of any Valuation Date shall be the market value of all assets
(including any

46



--------------------------------------------------------------------------------



 



uninvested cash) held by the fund on such Valuation Date as determined by the
Trustee, reduced by the amount of any accrued liabilities of the fund on such
Valuation Date. The Trustee’s determination of market value shall be binding and
conclusive upon all parties. The value of a Participant’s Account as of any
Valuation Date shall be the sum of the values of his or her investment
subaccounts in each of the subaccounts listed in Section 8.1.
          Section 8.4. Valuation of Units within the Harris Stock Fund. As soon
as practicable after the close of business on each Valuation Date, the Trustee
shall determine the value of the Harris Stock Fund on such Valuation Date in the
manner prescribed in Section 8.3, and the value so determined shall be divided
by the total number of Harris Stock Fund participating units allocated to the
investment subaccounts of Participants. The resulting quotient shall be the
value of a participating unit in the Harris Stock Fund as of such Valuation Date
and shall constitute the “price” of a participating unit as of such Valuation
Date. Participating units shall be credited, at the price so determined, to the
investment subaccounts of Participants with respect to moneys contributed or
transferred to such investment subaccounts on their behalf on such Valuation
Date. The price of such participating units shall be debited to the investment
subaccounts of Participants with respect to moneys divested from such investment
subaccounts on their behalf on such Valuation Date. The value of all
participating units credited to Participants’ investment subaccounts shall be
redetermined in a similar manner as of each Valuation Date.
          Section 8.5. Allocation of Contributions Other than Profit Sharing
Contributions. Any pre-tax contribution, designated Roth contribution, matching
contribution, after-tax contribution, rollover contribution or qualified
nonelective contribution shall be allocated to the Pre-Tax Account, Designated
Roth Account, Matching Account, After-Tax

47



--------------------------------------------------------------------------------



 



Account, Rollover Account or QNEC Account, as applicable, of the Participant for
whom such contribution is made on or as soon as practicable after the Valuation
Date coinciding with or next following the date on which such contribution is
delivered to the Trustee. Notwithstanding any provision of this Article 8 to the
contrary, any Designated Roth Account shall be maintained in a manner that
satisfies the separate accounting requirement, and any Regulations or other
requirements promulgated, under section 402A of the Code.
          Section 8.6. Allocation of Profit Sharing Contributions. Any profit
sharing contribution made by the Employers pursuant to Section 4.3 for a Plan
Year shall be allocated among the Eligible Profit Sharing Participants in the
proportion that the Compensation of each Eligible Profit Sharing Participant for
such Plan Year bears to the total Compensation of all Eligible Profit Sharing
Participants for such Plan Year; provided, however, that in the Plan Year during
which a Participant becomes an Eligible Profit Sharing Participant, only
Compensation received on or after the date he or she becomes an Eligible Profit
Sharing Participant shall be taken into account for purposes of this
Section 8.6. Any such contribution shall be allocated to the Profit Sharing
Accounts of Eligible Profit Sharing Participants as of the last day of the Plan
Year but credited as of the Valuation Date coinciding with or next following the
date on which the profit sharing contribution is delivered to the Trustee.
          Section 8.7. Correction of Error. If it comes to the attention of the
Administrative Committee that an error has been made in any of the allocations
prescribed by this Article 8, appropriate adjustment shall be made to the
Accounts of all Participants and Beneficiaries that are affected by such error,
except that, unless otherwise required by law, no adjustment need be made with
respect to any Participant or Beneficiary whose Account has been distributed in
full prior to the discovery of such error.

48



--------------------------------------------------------------------------------



 



ARTICLE 9
WITHDRAWALS AND DISTRIBUTIONS
          Section 9.1. Withdrawals Prior to Termination of Employment. (a)
Withdrawals from After-Tax Account and Savings Account. As of any Valuation
Date, a Participant may withdraw all or any portion of his or her After-Tax
Account or Savings Account; provided, however, that (i) only one such withdrawal
may be made in any three-month period; (ii) such withdrawal shall be in the form
of a lump sum payment; (iii) a Participant may not withdraw any amount from his
or her Savings Account until the entire balance of his or her After-Tax Account
has been withdrawn; and (iv) a Participant’s election under the Plan to make
after-tax contributions, if any, shall be suspended, and no after-tax
contributions or matching contributions attributable to after-tax contributions
shall be allocated to the Participant’s Account, for a period of three months
after the date of such withdrawal from the Participant’s After-Tax Account. At
the expiration of such three-month suspension period, a Participant may resume
making after-tax contributions in accordance with the procedures set forth in
Section 5.1.
          (b) Hardship Withdrawals. Subject to the provisions of this
subsection, a Participant who has taken all loans currently available to the
Participant under Article 10 and under all other plans of the Employers and
Affiliates, has taken all withdrawals (other than hardship withdrawals)
currently available to the Participant under this Section 9.1, under
Section 9.11 and under all other plans of the Employers and Affiliates and has
incurred a financial hardship may withdraw as of any Valuation Date all or any
portion of the combined balance of his or her (i) pre-tax contributions,
(ii) designated Roth contributions and (iii) vested Profit Sharing Account
(excluding any portion of such Profit Sharing Account attributable to dividends
paid on or after May 20, 2010 with respect to an investment in the Harris Stock
Fund)..

49



--------------------------------------------------------------------------------



 



     (1) The amount of such withdrawal shall not exceed the amount needed to
satisfy the financial hardship, including amounts necessary to pay any federal,
state or local taxes or any penalties reasonably anticipated to result from the
hardship withdrawal. The determination of the existence of a financial hardship
and the amount required to be distributed to satisfy such hardship shall be made
in a non-discriminatory and objective manner. A financial hardship shall be
deemed to exist if and only if the Participant certifies that the financial need
is on account of:

  (i)   expenses for (or necessary to obtain) medical care that would be
deductible under section 213(d) of the Code (determined without regard to
whether the expenses exceed 7.5% of adjusted gross income);     (ii)   costs
directly related to the purchase of a principal residence for the Participant
(excluding mortgage payments);     (iii)   payment of tuition, room and board
and related educational fees for up to the next 12 months of post-secondary
education for the Participant, or the Participant’s spouse, children or
dependents (as defined in section 152 of the Code, and without regard to section
152(b)(1), (b)(2) and (d)(1)(B));

50



--------------------------------------------------------------------------------



 



  (iv)   payments necessary to prevent the eviction of the Participant from the
Participant’s principal residence or foreclosure of the mortgage on that
residence;     (v)   payments for burial or funeral expenses for the
Participant’s deceased parent, spouse, children or dependents (as defined in
section 152 of the Code, and without regard to section 152(d)(1)(B));     (vi)  
expenses for the repair of damage to the Participant’s principal residence that
would qualify for the casualty deduction under section 165 of the Code
(determined without regard to whether the loss exceeds 10% of adjusted gross
income); or     (vii)   the occurrence of any other event determined by the
Commissioner of Internal Revenue pursuant to Treasury Regulation section
1.401(k)-1(d)(3)(v).

     (2) The Participant shall be required to submit any supporting
documentation as may be requested by the Administrative Committee.
     (3) Any hardship withdrawal pursuant to this Section 9.1(b) shall be in the
form of a lump sum payment.
     (4) A Participant may receive a hardship withdrawal pursuant to this
Section 9.1(b) no more than once during any six-month period.
     (5) Amounts distributed to a Participant pursuant to this Section 9.1(b)
shall be withdrawn first from the Participant’s pre-tax contributions, second
from

51



--------------------------------------------------------------------------------



 



the vested portion of the Participant’s Profit Sharing Account and third from
the Participant’s designated Roth contributions, and shall not be taken from the
next source until the previous source has been depleted.
     (6) Notwithstanding any provision of the Plan to the contrary, a
Participant who receives a hardship withdrawal hereunder shall be prohibited
from making any pre-tax contributions, designated Roth contributions or
after-tax contributions under Section 4.1 or Section 5.1, respectively, and
under all other plans of the Employers and Affiliates until the first payroll
period commencing coincident with or next following the date which is six months
after the date the hardship withdrawal was made (or such earlier date as may be
permitted by applicable Regulations). Unless a Participant elects otherwise at
the time and in the manner prescribed by the Administrative Committee, following
the period of suspension of the Participant’s contributions prescribed by this
Section 9.1(b)(6), contributions to the Plan by the Participant automatically
shall resume in the same form and at the same rate as in effect immediately
prior to such suspension.
     (7) For purposes of this Section 9.1(b), “all other plans of the Employers
and Affiliates” shall include stock option plans, stock purchase plans,
qualified and nonqualified deferred compensation plans and such other plans as
may be designated under Regulations, but shall not include health and welfare
plans and the mandatory employee contribution portion of a defined benefit plan.
     (c) Withdrawals On or After Age 591/2. As of any Valuation Date, a
Participant who has attained age 591/2 may withdraw all or any portion of his or
her vested

52



--------------------------------------------------------------------------------



 



Account. A withdrawal made pursuant to this Section 9.1(c) shall be made at the
Participant’s election in any form of payment provided under Section 9.3(c).
     (d) Withdrawals from Rollover Account. As of any Valuation Date, a
Participant may withdraw all or any portion of his or her Rollover Account. Any
withdrawal pursuant to this Section 9.1(d) shall be in the form of a lump sum
payment.
     (e) Military Leave Withdrawals. As of any Valuation Date, a Participant who
is performing service in the uniformed services (as described in
Section 3401(h)(2)(A) of the Code) while on active duty for more than 30 days
may withdraw all or any portion of the Participant’s Account attributable to
pre-tax contributions and designated Roth contributions. Any withdrawal pursuant
to this Section 9.1(e) shall be in the form of a lump sum payment. A Participant
who receives such a withdrawal shall be prohibited from making any pre-tax
contributions or designated Roth contributions under Section 4.1 or after-tax
contributions under Section 5.1 until the first payroll period commencing
coincident with or next following the date which is six months after the date
such withdrawal was made (or such earlier date as may be permitted by applicable
Regulations). Unless a Participant elects otherwise at the time and in the
manner prescribed by the Administrative Committee, following the period of
suspension of the Participant’s contributions prescribed by this Section 9.1(e),
contributions to the Plan by the Participant automatically shall resume in the
same form and at the same rate as in effect immediately prior to such
suspension.
     (f) Conditions Applicable to All Withdrawals. A Participant’s request for a
withdrawal pursuant to this Section 9.1 shall be made at such time and in such
manner as may be prescribed by the Administrative Committee. The amount
available for withdrawal pursuant to this Section 9.1 shall be reduced by the
amount of any loan made pursuant to Article 10 that is

53



--------------------------------------------------------------------------------



 



outstanding at the time of withdrawal, and no withdrawal pursuant to this
Section 9.1 shall be permitted to the extent that such withdrawal would cause
the aggregate amount of such outstanding loan to exceed the limits described in
Section 10.1. The amount available for withdrawal under this Section 9.1 is
subject to reduction in the sole discretion of the Administrative Committee to
take into account the investment experience of the Trust Fund between the date
of the withdrawal election and the date of the withdrawal.
          Section 9.2. Distribution of Account upon Termination of Employment.
(a) Termination of Employment under Circumstances Entitling Participant to Full
Distribution of Account. If a Participant’s employment with all Employers and
Affiliates terminates on or after July 1, 2007 under any of the following
circumstances, then the Participant or his or her designated Beneficiary, as the
case may be, shall be entitled to receive the Participant’s entire Account:

  (1)   on or after the date the Participant attains age 55;     (2)   on
account of the Participant’s death;     (3)   on account of the Participant’s
Disability; or     (4)   on or after the date the Participant is credited with
at least four Years of Service.

For purposes of this Section 9.2(a), a Participant who dies while performing
Qualified Military Service with respect to an Employer shall be treated as if
the Participant had resumed employment in accordance with his or her
reemployment rights under chapter 43 of title 38, United States Code, on the day
preceding the Participant’s death and then terminated employment on account of
the Participant’s death.

54



--------------------------------------------------------------------------------



 



          (b) Termination of Employment under Circumstances Resulting in Partial
Forfeiture of the Participant’s Account. If a Participant’s employment with all
Employers and Affiliates terminates on or after July 1, 2007 under circumstances
other than those set forth in Section 9.2(a), then the Participant shall be
entitled to receive (i) the entire balance of the Participant’s Pre-Tax Account,
Designated Roth Account, After-Tax Account, Rollover Account, Savings Account
and QNEC Account and (ii) a percentage of the balance of the Participant’s
Matching Account and Profit Sharing Account, which percentage shall be
determined as follows by reference to the Participant’s Years of Service as of
the date of the Participant’s termination of employment:

          Years of Service   Percentage
Less than 1
    0 %
At least 1 but less than 2
    25 %
At least 2 but less than 3
    50 %
At least 3 but less than 4
    75 %
4 or more
    100 %

Notwithstanding the foregoing, the portion of a Participant’s Account
attributable to cash dividends in respect of the Harris Stock Fund payable on or
after May 20, 2010 shall be 100% nonforfeitable.
          The nonforfeitable percentage of the Account of a Participant whose
employment with all Employers and Affiliates terminated prior to July 1, 2007
and who is not reemployed after such date shall be determined by reference to
the terms of the Plan as in effect on the date of the Participant’s termination
of employment.
          In the event of the sale or disposition of a business or the sale of
substantially all of the assets of a trade or business, the Account of a
Participant affected by such sale may become 100% nonforfeitable, irrespective
of the Participant’s Years of Service, if expressly

55



--------------------------------------------------------------------------------



 



provided in the documents effecting the transaction or otherwise authorized by
the Company or the Administrative Committee.
          Any portion of a Participant’s Matching Account and Profit Sharing
Account which the Participant is not entitled to receive pursuant to this
Section 9.2(b) shall be charged to such accounts and forfeited as of the earlier
of (i) the date the Participant’s vested Account is distributed and (ii) the
date the Participant incurs a Break in Service of five consecutive years. If a
Participant who receives a distribution of the Participant’s vested Account is
reemployed prior to incurring a Break in Service of five consecutive years, then
such forfeiture shall be reinstated as prescribed in Section 11.2(b). Amounts
forfeited by a Participant pursuant to this Section shall be used (i) first, to
restore the Accounts of recently located Participants previously employed by
such Participant’s Employer (or the recently located Beneficiaries of
Participants previously employed by such Participant’s Employer) whose Accounts
were forfeited as described in Section 9.8, (ii) next, to restore the Accounts
of Participants who are reemployed by such Participant’s Employer as described
in Section 11.2(b), (iii) next, to fund any matching contributions or profit
sharing contributions to be allocated to Participants who are reemployed by such
Participant’s Employer after a period of Qualified Military Service as described
in Section 11.5 and (iv) finally, to reduce future contributions to the Plan by
such Participant’s Employer.
          Section 9.3. Time and Form of Distribution upon Termination of
Employment. (a) In General. A Participant shall be entitled to a distribution of
his or her vested Account upon the Participant’s termination of employment with
all Employers and Affiliates.
          (b) Time of Distribution. A Participant shall be entitled to a
distribution of his or her vested Account as soon as administratively
practicable after the date of the Participant’s

56



--------------------------------------------------------------------------------



 



termination of employment, or, subject to Section 9.4, may defer distribution to
a later date; provided, however, that:
     (1) subject to Section 9.4, a Participant’s Account shall not be
distributed prior to the Participant’s 65th birthday unless the Participant has
consented in writing to such distribution;
     (2) if a Participant dies before the commencement of distribution of his or
her Account, distributions paid or commencing after the Participant’s death
shall be completed no later than December 31 of the calendar year which contains
the fifth anniversary of the Participant’s death, except that (i) if the
Participant’s Beneficiary is the Participant’s spouse, distribution may be
deferred until December 31 of the calendar year in which the Participant would
have attained age 701/2 and (ii) if the Participant’s Beneficiary is a person
other than the Participant’s spouse and distributions commence on or before
December 31 of the calendar year immediately following the calendar year in
which the Participant died, such distributions may be made over a period not
longer than the life expectancy of such Beneficiary; provided, however, that
calendar year 2009 shall be disregarded for purposes of this Section 9.3(b)(2)
to the extent permitted by section 401(a)(9)(H) of the Code;
     (3) if at the time of a Participant’s death, distribution of his or her
Account has commenced, the remaining portion of the Participant’s Account shall
be paid at least as rapidly as under the method of distribution being used prior
to the Participant’s death, as determined pursuant to Regulation section
1.401(a)(9)-2;

57



--------------------------------------------------------------------------------



 



     (4) unless a Participant files a written election to defer distribution,
distribution shall be made to a Participant by payment in a single lump sum no
later than 60 days after the end of the Plan Year which contains the latest of
(i) the date of the Participant’s termination of employment, (ii) the tenth
anniversary of the date the Participant commenced participation in the Plan and
(iii) the Participant’s 65th birthday; provided, however, that if the
Participant does not elect a distribution prior to the latest to occur of the
events listed above, the Participant shall be deemed to have elected to defer
such distribution until a date no later than April 1 of the calendar year
following the calendar year in which the Participant attains age 701/2; and
     (5) with respect to a Participant who continues in employment after
attaining age 701/2, distribution of the Participant’s Account shall commence no
later than the Participant’s required beginning date. For purposes of this
paragraph, the term “required beginning date” shall mean (A) with respect to a
Participant who is a 5%-owner (within the meaning of section 416(i) of the
Code), April 1 of the calendar year following the calendar year in which the
Participant attains age 701/2 and (B) with respect to any other Participant,
April 1 of the calendar year following the calendar year in which the
Participant terminates employment with all Employers and Affiliates.
Distributions made under this paragraph shall be made in accordance with
Section 9.3(d).
     (c) Form of Distribution. Any distribution to which a Participant (or in
the event of the Participant’s death, his or her Beneficiary) becomes entitled
upon the Participant’s

58



--------------------------------------------------------------------------------



 



termination of employment shall be distributed by the Trustee by whichever of
the following methods the Participant (or Beneficiary) elects:
     (1) an amount not greater than the vested balance of the Participant’s
Account, provided, however, that only one such payment may be made in any single
month;
     (2) substantially equal periodic installment payments, payable not less
frequently than annually and not more frequently than monthly, over a period to
be elected by the Participant (or Beneficiary); provided, however, that such
period shall not exceed the life expectancy of the Participant or, to the extent
permitted by Regulation section 1.401(a)(9)-5, the joint and last survivor
expectancy of the Participant and the Participant’s Beneficiary; or
     (3) a combination of (1) and (2).
A Participant (or Beneficiary) may change his or her election with respect to
the form of distribution at any time before or after distribution of benefits
commences.
          (d) Required Minimum Distributions. Notwithstanding any provision of
the Plan to the contrary, all distributions under the Plan will be made in
accordance with the minimum distribution requirements of section 401(a)(9) of
the Code and the final Regulations promulgated thereunder. Notwithstanding the
foregoing, any required minimum distribution attributable to the 2009 calendar
year shall be waived in accordance with Section 401(a)(9)(H) of the Code;
provided, however, that a Participant (or Beneficiary) may elect, in accordance
with the provisions of this Section 9.3, to receive a distribution equal to the
amount that would have been distributed to the Participant (or Beneficiary) as a
required minimum distribution attributable to the 2009 calendar year had such
required minimum distribution not been waived.

59



--------------------------------------------------------------------------------



 



          Section 9.4. Payment of Small Account Balances. Notwithstanding any
provision of Section 9.3 to the contrary and subject to Section 9.6, if a
Participant’s vested Account does not exceed $1,000, then such Account shall be
distributed as soon as practicable after the Participant’s termination of
employment in the form of a lump sum payment to the Participant or his or her
Beneficiary, as the case may be.
          Section 9.5. Medium and Order of Withdrawal or Distribution. (a)
Medium of Withdrawal or Distribution. All withdrawals and distributions under
the Plan shall be made in cash; provided, however, that a Participant or
Beneficiary may elect, in accordance with procedures established by the
Administrative Committee, to receive the vested portion of his or her Account
that is invested in the Harris Stock Fund, if any, in shares of Harris Stock
(with fractional shares distributed in cash).
          (b) Order of Withdrawal or Distribution. To the extent not otherwise
set forth in Section 9.1, any withdrawal pursuant to Section 9.1 and any
distribution pursuant to Section 9.3 shall be charged against a Participant’s
contribution and investment subaccounts in the order determined by the
Administrative Committee; provided, however, that in order to maximize the tax
benefits associated with participation in the Plan, any such withdrawal or
distribution first shall be charged against the Participant’s After-Tax Account.
          Section 9.6. Direct Rollover Option. In the case of a distribution
that is an “eligible rollover distribution” within the meaning of section
402(c)(4) of the Code, a Participant, a Beneficiary or a spouse or former spouse
who is an alternate payee under a qualified domestic relations order, as defined
in section 414(p) of the Code, may elect that all or any portion of such
distribution to which he or she is entitled shall be directly transferred from
the Plan to an Eligible Retirement Plan. Notwithstanding the foregoing, (i) any
portion of an

60



--------------------------------------------------------------------------------



 



eligible rollover distribution that consists of after-tax contributions may be
transferred only to (X) an individual retirement account or annuity described in
section 408(a) or (b) of the Code or (Y) a qualified plan described in section
401(a) or 403(a) of the Code or an annuity contract described in section 403(b)
of the Code that agrees to account separately for amounts so transferred; (ii) a
Participant’s Designated Roth Account may be transferred only to another
designated Roth contributions account under an applicable retirement plan
described in section 402A(e)(1) of the Code or to a Roth IRA described in
section 408A of the Code, and only to the extent the rollover is permitted by
the rules of section 402(c)(2) of the Code; (iii) if the distributee is a
nonspouse Beneficiary, the eligible rollover distribution may be transferred
only to an individual retirement account or annuity described in section 408(a)
or (b) of the Code and only if such account or annuity has been established for
the purpose of receiving such distribution on behalf of the nonspouse
Beneficiary and will be treated as an inherited individual retirement account or
annuity pursuant to the provisions of section 402(c)(11) of the Code; (iv) prior
to January 1, 2010, an eligible rollover distribution of amounts other than
amounts in a Participant’s Designated Roth Account may be transferred to a Roth
IRA only if the modified adjusted gross income and other limits of section
408A(c)(3)(B) of the Code are satisfied and (v) solely for purposes of this
Section 9.6, a distribution that would have been a required minimum distribution
under Section 401(a)(9) of the Code attributable to the 2009 calendar year but
for the enactment of section 401(a)(9)(H) of the Code and that otherwise is not
excluded from being an eligible rollover distribution shall be treated as an
eligible rollover distribution in 2009.
          Section 9.7. Designation of Beneficiary. (a) In General. Each
Participant shall have the right to designate a Beneficiary or Beneficiaries
(who may be designated contingently or successively and that may be an entity
other than a natural person) to receive any distribution

61



--------------------------------------------------------------------------------



 



to be made under this Article upon the death of such Participant or, in the case
of a Participant who dies after his or her termination of employment but prior
to the distribution of the entire amount to which he or she is entitled under
the Plan, any undistributed balance to which such Participant would have been
entitled. No such designation of a Beneficiary other than a Participant’s spouse
shall be effective if the Participant was married through the one-year period
ending on the date of his or her death unless such designation was consented to
in writing (or by such other method permitted by the Internal Revenue Service)
at the time of such designation by the person who was the Participant’s spouse
during such period, acknowledging the effect of such consent and witnessed by a
notary public or, prior to October 1, 1993, a Plan representative, or it is
established to the satisfaction of the Administrative Committee that such
consent could not be obtained because the Participant’s spouse could not be
located or because of the existence of other circumstances as the Secretary of
the Treasury may prescribe as excusing the requirement of such consent. Subject
to the immediately preceding sentence, a Participant may from time to time,
without the consent of any Beneficiary, change or cancel any such designation.
Such designation and each change thereof shall be made in the manner prescribed
by the Administrative Committee and shall be filed with the Administrative
Committee. If (i) no Beneficiary has been named by a deceased Participant,
(ii) a Beneficiary designation is not effective pursuant to the second sentence
of this section or (iii) all Beneficiaries designated by a Participant have
predeceased the Participant, then any undistributed Account of the deceased
Participant shall be distributed by the Trustee (a) to the surviving spouse of
such deceased Participant, if any, (b) if there is no surviving spouse, to the
then living descendants, if any, of the deceased Participant, per stirpes, or
(c) if there is no surviving spouse and there are no living descendants, to the
executor or administrator of the estate of such deceased Participant. The

62



--------------------------------------------------------------------------------



 



divorce of a Participant shall be deemed to revoke any prior designation of the
Participant’s former spouse as a Beneficiary if written evidence of such divorce
shall be received by the Administrative Committee before distribution of the
Participant’s Account has been made in accordance with such designation.
          (b) Successor Beneficiaries. A Beneficiary who has been designated in
accordance with Section 9.7(a) may name a successor beneficiary or beneficiaries
in the manner prescribed by the Administrative Committee. Unless otherwise set
forth in the applicable form pursuant to which a Participant designates a
Beneficiary or the instructions thereto, if such Beneficiary dies after the
Participant and before distribution of the entire amount of the Participant’s
benefit under the Plan in which the Beneficiary has an interest, then any
remaining amount shall be distributed, as soon as practicable after the death of
such Beneficiary, in the form of a lump sum payment to the successor beneficiary
or beneficiaries or, if there is no such successor beneficiary, to the executor
or administrator of the estate of such deceased Beneficiary.
          Section 9.8. Missing Persons. If following the date on which pursuant
to Section 9.3(b) or 9.4 a Participant’s Account may be distributed without the
Participant’s consent, the Administrative Committee in the exercise of
reasonable diligence has been unable to locate the person or persons entitled to
the Participant’s Account, then the Participant’s Account shall be forfeited;
provided, however, that to the extent required by law the Plan shall reinstate
and pay to such person or persons the amount so forfeited upon a claim for such
amount made by such person or persons. The amount to be so reinstated shall be
obtained from the total amount that shall have been forfeited pursuant to this
Section and Section 9.2(b) during the Plan Year that the claim for such
forfeited benefit is made, and shall not include any earnings or losses from the
date of the forfeiture under this Section. If the amount to be reinstated
exceeds the

63



--------------------------------------------------------------------------------



 



amount of such forfeitures, the Employer in respect of whose Eligible Employee
the claim for forfeited benefit is made shall make a contribution in an amount
equal to such excess. To the extent the forfeitures under this Section exceed
any claims for forfeited benefits made pursuant to this Section, such excess
shall be utilized (i) first, to restore the Accounts as described in
Section 11.2(b) of Participants who are reemployed by the Employer in respect of
whose Eligible Employee experienced the forfeiture hereunder, (ii) next, to fund
any matching contributions or profit sharing contributions to be allocated to
Participants who are reemployed by such Employer after a period of Qualified
Military Service as described in Section 11.5 and (iii) finally, to reduce
future contributions to the Plan by such Employer.
          Section 9.9. Distributions to Minor and Disabled Distributees. Any
distribution that is payable to a distributee who is a minor or to a distributee
who has been legally determined to be unable to manage his or her affairs by
reason of illness or mental incompetency may be made to, or for the benefit of,
any such distributee at such time consistent with the provisions of this Plan
and in such of the following ways as the legal representative of such
distributee shall direct: (a) directly to any such minor distributee if, in the
opinion of such legal representative, he or she is able to manage his or her
affairs, (b) to such legal representative, (c) to a custodian under a Uniform
Gifts to Minors Act for any such minor distributee, or (d) as otherwise directed
by such legal representative. Neither the Administrative Committee nor the
Trustee shall be required to oversee the application by any third party other
than the legal representative of a distributee of any distribution made to or
for the benefit of such distributee pursuant to this Section.
          Section 9.10. Payment of Group Insurance Premiums. The Administrative
Committee may, in its sole discretion, permit a Participant who (i) is eligible
to be included in

64



--------------------------------------------------------------------------------



 



any contributory group insurance program maintained or sponsored by an Employer,
(ii) elects to be covered under such contributory group insurance program and
(iii) is receiving benefits under the Plan in monthly installments to direct
that a specified portion of the installment payments be withheld and paid by the
Trustee on the Participant’s behalf to the Employer as the Participant’s
contribution under such contributory group insurance program. Such direction by
a Participant, if permitted by the Administrative Committee, shall be made at
the time and in the manner prescribed by the Administrative Committee. Any such
direction may be revoked by a Participant upon at least 15 days’ prior written
notice to the Administrative Committee. Any withholding and payment of insurance
costs on behalf of a Participant shall be made in accordance with Treasury
Regulation section 1.401(a)-13.
          Section 9.11. Dividends in Respect of the Harris Stock Fund. Dividends
in respect of the Harris Stock Fund, if any, shall be allocated to the Accounts
of Participants and Beneficiaries invested in the Harris Stock Fund, based upon
their proportionate share of the Harris Stock Fund as of such date as may be
determined by the Administrative Committee on or before each dividend record
date. Cash dividends shall be reinvested in the Harris Stock Fund unless the
Participant or Beneficiary elects, at the time and in the manner prescribed by
the Administrative Committee, to receive a cash distribution in an amount equal
to such dividend. Any such cash distribution shall be made at the time
determined by the Administrative Committee not later than 90 days after the end
of the Plan Year in which the dividend was paid. Dividends in a form other than
cash shall be invested in the Harris Stock Fund.
ARTICLE 10
LOANS
          Section 10.1. Making of Loans. Subject to the provisions of this
Article 10, the Administrative Committee shall establish a loan program whereby
any Participant who is an

65



--------------------------------------------------------------------------------



 



Employee may request, by such method prescribed by the Administrative Committee,
to borrow funds from the Participant’s Pre-Tax Account, Designated Roth Account,
After-Tax Account, Rollover Account and QNEC Account, and which loan program
hereby is incorporated into this Plan by reference. The principal balance of
such loan, when aggregated with the outstanding balances of all other loans of
the Participant from plans maintained by the Employers and Affiliates, shall not
exceed the least of:
          (a) $50,000, reduced by the excess, if any, of (x) the highest
outstanding loan balance of the Participant under all plans maintained by the
Employers and Affiliates during the period beginning one year and one day prior
to the date on which such loan is made and ending on the day prior to the date
on which such loan is made, over (y) the outstanding loan balance from all such
plans on the date on which such loan is made;
          (b) fifty percent (50%) of the vested portion of the Participant’s
Account as of the Valuation Date coinciding with or immediately preceding the
date on which the loan is made; and
          (c) the aggregate value of the Participant’s Pre-Tax Account,
Designated Roth Account, After-Tax Account, Rollover Account and QNEC Account as
of the Valuation Date coinciding with or immediately preceding the date on which
the loan is made.
          Section 10.2. Restrictions. An application for a loan shall be made at
the time and in the manner prescribed by the Administrative Committee. The
action of the Administrative Committee or its delegate in approving or
disapproving a request for a loan shall be final. Any loan under the Plan shall
be subject to the terms, conditions and restrictions set forth in the loan
program established by the Administrative Committee.

66



--------------------------------------------------------------------------------



 



          Section 10.3. Default. If any loan or portion of a loan made to a
Participant under the Plan, together with the accrued interest thereon, is in
default, the Trustee, upon direction from the Administrative Committee, shall
take appropriate steps to collect the outstanding balance of the loan and to
foreclose on the security; provided, however, that the Trustee shall not levy
against any portion of the Participant’s Account until such time as a
distribution from such Account otherwise could be made under the Plan. Default
shall occur (i) if the Participant fails to make any scheduled loan payment
within 90 days after such payment is due (or within such other grace period as
permitted under applicable law and by the Administrative Committee) or (ii) upon
the occurrence of any other event that is considered a default event under the
loan program established by the Administrative Committee. On the date a
Participant is entitled to receive a distribution of his or her Account pursuant
to Article 9, any defaulted loan or portion thereof, together with the accrued
interest thereon, shall be charged to the Participant’s Account after all other
adjustments required under the Plan, but before any distribution pursuant to
Article 9.
          Section 10.4. Applicability. Notwithstanding the foregoing, for
purposes of this Article 10, any Participant or Beneficiary who is a “party in
interest” as defined in section 3(14) of ERISA may apply for a loan from the
Plan, regardless of such Participant’s or Beneficiary’s employment status. As a
condition of receiving a loan from the Plan, such a Participant or Beneficiary
who is not an Employee shall consent to have such loan repaid in substantially
equal installments at the times and in the manner determined by the
Administrative Committee, but not less frequently than quarterly.

67



--------------------------------------------------------------------------------



 



ARTICLE 11
SPECIAL PARTICIPATION AND DISTRIBUTION RULES
          Section 11.1. Change of Employment Status. If an Employee who is not
an Eligible Employee becomes an Eligible Employee, then the Employee shall
become a Participant as of the date such Employee becomes an Eligible Employee.
          Section 11.2. Reemployment of a Terminated Participant. (a)
Participation. If a terminated Participant is reemployed as an Eligible
Employee, then the terminated Participant again shall become a Participant as of
the date of the terminated Participant’s reemployment. If a terminated
Participant is receiving installment payments pursuant to Section 9.3(c), such
payments shall be suspended upon such terminated Participant’s reemployment
unless such Participant has attained age 591/2 on or before the date of such
reemployment.
          (b) Restoration of Forfeitures. If a terminated Participant is
reemployed prior to incurring a Break in Service of five consecutive years, and,
at or after the Participant’s termination of employment, any portion of the
Participant’s Account was forfeited pursuant to Section 9.2(b), then an amount
equal to the portion of the Participant’s Account that was forfeited shall be
credited to the Participant’s Account as soon as administratively practicable
after the Participant is reemployed. Any amount to be restored pursuant to this
subsection shall be obtained from the total amounts that have been forfeited
pursuant to Sections 9.2(b) and 9.8 during the Plan Year in which such
Participant is reemployed from the Accounts of Participants employed by the same
Employer as the reemployed Participant. If the aggregate amount to be so
restored to the Accounts of Participants who are Employees of a particular
Employer exceeds the amount of such forfeitures, such Employer shall make a
contribution in an amount equal to such excess. Any such contribution shall be
made without regard to whether or not the limitations set forth in Article 6
will be exceeded by such contribution.

68



--------------------------------------------------------------------------------



 



          Section 11.3. Employment by Affiliates. If an individual is employed
by an Affiliate that is not an Employer, then any period of such employment
shall be taken into account under the Plan solely for the purposes of
(i) measuring such individual’s Service and (ii) determining when such
individual has terminated his or her employment for purposes of Article 9, to
the same extent it would have been had such period of employment been as an
Employee.
          Section 11.4. Leased Employees. If an individual who performed
services as a leased employee (defined as any person (other than an Employee of
an Employer) who pursuant to an agreement between an Employer and a leasing
organization has performed services for the Employer (or for the Employer and
related persons determined in accordance with section 414(n)(6) of the Code) on
a substantially full-time basis for a period of at least one year, where such
services are performed under the primary direction or control of the Employer)
of an Employer or an Affiliate becomes an Employee, or if an Employee becomes
such a leased employee, then any period during which such services were so
performed shall be taken into account under the Plan solely for the purposes of
(i) measuring such individual’s Service and (ii) determining when such
individual has terminated his or her employment for purposes of Article 9, to
the same extent it would have been had such period of service been as an
Employee. This Section shall not apply to any period of service during which
such a leased employee was covered by a plan described in section 414(n)(5) of
the Code.
          Section 11.5. Reemployment of Veterans. The provisions of this Section
shall apply in the case of the reemployment (or deemed reemployment) by an
Employer of an Eligible Employee, within the period prescribed by USERRA, after
the Eligible Employee’s completion of a period of Qualified Military Service.
The provisions of this Section are intended to provide

69



--------------------------------------------------------------------------------



 



such Eligible Employee with the rights required by USERRA and section 414(u) of
the Code, and shall be interpreted in accordance with such intent.
          (a) Make-Up of Pre-Tax, Designated Roth and After-Tax Contributions.
Such Eligible Employee shall be entitled to make contributions under the Plan
(“make-up participant contributions”), in addition to any pre-tax, designated
Roth and after-tax contributions which the Eligible Employee elects to have made
under the Plan pursuant to Sections 4.1 and 5.1. From time to time while
employed by an Employer, such Eligible Employee may elect to contribute such
make-up participant contributions during the period beginning on the date of
such Eligible Employee’s reemployment and ending on the earlier of:
     (1) the end of the period equal to the product of three and such Eligible
Employee’s period of Qualified Military Service, and
     (2) the fifth anniversary of the date of such reemployment.
          Such Eligible Employee shall not be permitted to contribute make-up
participant contributions to the Plan in excess of the amount which the Eligible
Employee could have elected to have made under the Plan in the form of pre-tax,
designated Roth and after-tax contributions if the Eligible Employee had
continued in active employment with his or her Employer during such period of
Qualified Military Service. The manner in which an Eligible Employee may elect
to contribute make-up participant contributions pursuant to this subsection
(a) shall be prescribed by the Administrative Committee.
          (b) Make-Up of Matching Contributions. An Eligible Employee who
contributes make-up participant contributions as described in subsection (a) of
this Section shall be entitled to an allocation of matching contributions to his
or her Account in an amount equal to the amount of matching contributions that
would have been allocated to the Account of such

70



--------------------------------------------------------------------------------



 



Eligible Employee during the period of Qualified Military Service if such
make-up participant contributions had been made in the form of pre-tax,
designated Roth and after-tax contributions during such period. The amount
necessary to make such allocation of matching contributions shall be derived
from forfeitures during the Plan Year in which such matching contributions are
made, and if such forfeitures are not sufficient for this purpose, then the
Eligible Employee’s Employer shall make a special contribution to the Plan which
shall be utilized solely for purposes of such allocation.
          (c) Make-Up of Profit Sharing Contributions. Upon the timely
reemployment of an Eligible Employee following the completion of a period of
Qualified Military Service, such Eligible Employee shall be entitled to an
allocation of profit sharing contributions to his or her Account in an amount
equal to the difference between (i) the amount of profit sharing contributions,
if any, that would have been allocated to the Account of such Eligible Employee
during the period of Qualified Military Service if the Eligible Employee had
continued in active employment with his or her Employer during such period and
(ii) the amount of profit sharing contributions that was allocated to the
Account of such Eligible Employee during the period of Qualified Military
Service pursuant to Section 8.6. Such allocation shall be made by the Eligible
Employee’s Employer no later than the later of (i) the date that is 90 days
after the date of the Eligible Employee’s reemployment and (ii) the date that
profit sharing contributions normally are due for the Plan Year in which the
Qualified Military Service was performed (or, if allocation by such latest date
is impossible or unreasonable, as soon as practicable thereafter). The amount
necessary to make such allocation of profit sharing contributions shall be
derived from forfeitures during the Plan Year in which such profit sharing
contributions are made, and if such

71



--------------------------------------------------------------------------------



 



forfeitures are not sufficient for this purpose, then the Eligible Employee’s
Employer shall make a special contribution to the Plan which shall be utilized
solely for purposes of such allocation.
          (d) Miscellaneous Rules Regarding Make-Up Contributions. For purposes
of determining the amount of contributions to be made under this Section, an
Eligible Employee’s “Compensation” during any period of Qualified Military
Service shall be determined in accordance with section 414(u) of the Code. Any
contributions made by an Eligible Employee or an Employer pursuant to this
Section on account of a period of Qualified Military Service in a prior Plan
Year shall not be subject to the limitations prescribed by Sections 6.1, 6.3 and
6.4 of the Plan (relating to sections 402(g), 415, and 404 of the Code) for the
Plan Year in which such contributions are made. The Plan shall not be treated as
failing to satisfy the nondiscrimination rules of Section 6.2 of the Plan
(relating to sections 401(k)(3) and 401(m) of the Code) for any Plan Year solely
on account of any make-up contributions made by an Eligible Employee or an
Employer pursuant to this Section.
          (e) Deemed Reemployment following Death or Disability. In accordance
with section 414(u)(9) of the Code, for purposes of crediting of Service under
the Plan and accrual of contributions under Article 4, a Participant who dies or
suffers a Disability while performing Qualified Military Service with respect to
an Employer shall be treated as if the Participant had resumed employment in
accordance with his or her reemployment rights under chapter 43 of title 38,
United States Code, on the day preceding the Participant’s death or Disability,
as applicable, and terminated employment on the actual date of his or her death
or Disability (and on account of such death or Disability).

72



--------------------------------------------------------------------------------



 



ARTICLE 12
SHAREHOLDER RIGHTS WITH RESPECT TO HARRIS STOCK
          Section 12.1. Voting Shares of Harris Stock. The Trustee, or the
Company upon written notice to the Trustee, shall furnish to each Participant
(and Beneficiary) whose Account is credited with participating units in the
Harris Stock Fund the date and purpose of each meeting of the shareholders of
the Company at which Harris Stock is entitled to be voted. The Trustee, or the
Company if it has furnished such information to such Participants (and
Beneficiaries) with respect to a particular shareholders’ meeting, shall request
from each such Participant (or Beneficiary) instructions to be furnished to the
Trustee (or to a tabulating agent appointed by the Trustee, which may be the
Company’s transfer agent) regarding the voting at such meeting of Harris Stock
represented by participating units credited to the Participant’s (or
Beneficiary’s) Account. If the Participant (or Beneficiary) furnishes such
instructions to the Trustee or its agent within the time specified in the
notification, then the Trustee shall vote Harris Stock represented by such
participating units in accordance with such instructions. All Harris Stock
represented by participating units credited to Accounts as to which the Trustee
or its agent do not receive instructions as specified above and all unallocated
Harris Stock held in the Harris Stock Fund shall be voted by the Trustee
proportionately in the same manner as it votes Harris Stock as to which the
Trustee or its agent have received voting instructions as specified above.
          Section 12.2. Tender Offers. (a) Rights of Participants. In the event
a tender offer is made generally to the shareholders of the Company to transfer
all or a portion of their shares of Harris Stock in return for valuable
consideration, including, but not limited to, offers regulated by section 14(d)
of the Securities Exchange Act of 1934, as amended, the Trustee shall respond to
such tender offer in respect of shares of Harris Stock held by the Trustee in
the Harris Stock Fund in accordance with instructions obtained from Participants
(or Beneficiaries). Each

73



--------------------------------------------------------------------------------



 



Participant (or Beneficiary) shall be entitled to instruct the Trustee regarding
how to respond to any such tender offer with respect to the number of shares of
Harris Stock represented by the participating units in the Harris Stock Fund
then allocated to his or her Account. Each Participant (or Beneficiary) who does
not provide timely instructions to the Trustee shall be presumed to have
directed the Trustee not to tender shares of Harris Stock represented by the
participating units then allocated to his or her Account. A Participant (or
Beneficiary) shall not be limited in the number of instructions to tender or
withdraw from tender which he or she can give, but a Participant (or
Beneficiary) shall not have the right to give instructions to tender or withdraw
from tender after a reasonable time established by the Trustee pursuant to
subsection (c) of this Section. For purposes of this Section, the shares of
Harris Stock held in the Harris Stock Fund shall be treated as allocated to the
accounts of Participants in proportion to their respective participating units
in the Harris Stock Fund as of the immediately preceding record date for
ownership of Harris Stock for stockholders entitled to tender. The
Administrative Committee may direct the Trustee to make a special valuation of
the Harris Stock Fund in connection with such tender offer. Any securities or
other property received by the Trustee as a result of having tendered Harris
Stock shall be held, and any cash so received shall be invested in short term
investments, pending any further action which the Trustee may be required or
directed to take pursuant to the Plan. Notwithstanding anything to the contrary,
during the period of any public offer for Harris Stock, the Trustee shall
refrain from making purchases of Harris Stock in connection with the Plan and
the Trust. In addition to compensation otherwise payable, the Trustee shall be
entitled to reasonable compensation and reimbursement for its reasonable
out-of-pocket expenses for any services attributable to the duties and
responsibilities described in this Section.

74



--------------------------------------------------------------------------------



 



          (b) Duties of the Administrative Committee. Within a reasonable time
after the commencement of a tender offer, the Administrative Committee shall
cause the Trustee to provide to each Participant or Beneficiary, as the case may
be:
     (1) the offer to purchase as distributed by the offeror to the shareholders
of the Company;
     (2) a statement of the number of shares of Harris Stock represented by the
participating units in the Harris Stock Fund allocated to his or her Account;
and
     (3) directions as to the means by which instructions with respect to the
tender offer can be given.
          The Administrative Committee shall establish, and the Company shall
pay for, a means by which instructions with respect to a tender offer
expeditiously can be delivered to the Trustee. The Administrative Committee at
its election may engage an agent to receive such instructions and transmit them
to the Trustee. All such individual instructions shall be confidential and shall
not be disclosed to any person, including any Employer.
          For purposes of allocating the proceeds of any sale or exchange
pursuant to a tender offer, the Trustee shall then treat as having been sold or
exchanged from each of the Accounts of Participants (and Beneficiaries) who
provided timely directions to the Trustee under this Section to tender that
number of shares of Harris Stock represented by participating units in the
Harris Stock Fund subject to such directions and the proceeds of such sale or
exchange shall be allocated accordingly. Any cash proceeds from the sale or
exchange of shares of Harris Stock in the Harris Stock Fund shall be invested in
a commingled fund maintained by the Trustee designated to hold such amounts, and
any securities or other property received as a result of such

75



--------------------------------------------------------------------------------



 



a sale or exchange shall be held by the Trustee, in each case pending investment
instructions from the Participants (and Beneficiaries) or the Investment
Committee, as the case may be.
          (c) Duties of the Trustee. The Trustee shall follow the instructions
of the Participants (and Beneficiaries) with respect to the tender offer as
transmitted to the Trustee. The Trustee may establish a reasonable time, taking
into account the time restrictions of the tender offer, after which it shall not
accept instructions of Participants (or Beneficiaries).
ARTICLE 13
ADMINISTRATION
          Section 13.1. The Administrative Committee. (a) The Compensation
Committee shall appoint at least two members to the Administrative Committee.
The Administrative Committee shall be the “administrator” of the Plan within the
meaning of such term as used in ERISA and shall be responsible for the
administration of the Plan. The Compensation Committee shall have the right at
any time, with or without cause, to remove any member of the Administrative
Committee. In addition, any member of the Administrative Committee at any time
may resign by giving at least fifteen (15) days’ advance written notice to the
Compensation Committee (or such shorter period of advance written notice
acceptable to the Compensation Committee). An Employee who serves on the
Administrative Committee shall be deemed to have resigned from such committee
upon the termination of the Employee’s employment with the Company and its
Affiliates, effective as of the date of the termination of employment. Upon the
removal or resignation of any member of the Administrative Committee, or the
failure or inability for any reason of any member of the Administrative
Committee to act hereunder, the Compensation Committee shall appoint a successor
member of the Administrative Committee if such removal, resignation, failure or
inability causes the Administrative Committee to have fewer than two members.
Any successor member of the Administrative Committee shall

76



--------------------------------------------------------------------------------



 



have all the rights, privileges and duties of the predecessor, but shall not be
held accountable for the acts of the predecessor.
          (b) Any member of the Administrative Committee may, but need not, be
an employee, director, officer or shareholder of an Employer and such status
shall not disqualify him or her from taking any action hereunder or render him
or her accountable for any distribution or other material advantage received by
such member under the Plan, provided that no member of the Administrative
Committee who is a Participant shall take part in any action of the
Administrative Committee or any matter involving solely his or her rights under
the Plan.
          (c) Promptly after the appointment of the members of the
Administrative Committee and promptly after the appointment of any successor
member of the Administrative Committee, the Trustee shall be notified in writing
as to the names of the persons so appointed as members or successor members.
          (d) The Administrative Committee shall have the duty and authority to
interpret and construe, in its sole discretion, the terms of the Plan in all
respects, including, but not limited to, all questions of eligibility, the
status and rights of Participants, distributees and other persons under the
Plan, and the manner, time and amount of payment of any distribution under the
Plan. Each Employer shall, from time to time, upon request of the Administrative
Committee, furnish to the Administrative Committee such data and information as
the Administrative Committee shall require in the performance of its duties. All
determinations and actions of the Administrative Committee shall be conclusive
and binding upon all affected parties, except that the Administrative Committee
may revoke or modify a determination or action that it determines to have been
in error. Benefits will be paid under the Plan only if the

77



--------------------------------------------------------------------------------



 



Administrative Committee decides in its sole discretion that the applicant is
entitled to the benefits.
          (e) The Administrative Committee shall direct the Trustee to make
payments of amounts to be distributed from the Trust under Article 9.
          (f) The Administrative Committee may act at a meeting by the vote of a
majority of a quorum of its members or without a meeting by the unanimous
written consent of its members. The Administrative Committee shall keep records
of all of its meetings and forward all necessary communications to the Trustee.
The Administrative Committee may adopt such rules and procedures as it deems
desirable for the conduct of its affairs and the administration of the Plan,
provided that any such rules and procedures shall be consistent with the
provisions of the Plan and ERISA.
          (g) The members of the Administrative Committee shall discharge their
duties with respect to the Plan (i) solely in the interest of the Participants
and Beneficiaries, (ii) for the exclusive purpose of providing benefits to the
Participants and Beneficiaries and of defraying reasonable expenses of
administering the Plan and (iii) with the care, skill, prudence, and diligence
under the circumstances then prevailing that a prudent person acting in a like
capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims.
          (h) The members of the Administrative Committee shall not receive any
compensation or fee for services as members of the Administrative Committee.
          Section 13.2. Named Fiduciaries. The Investment Committee shall be a
“named fiduciary” of the Plan within the meaning of such term as used in ERISA
solely with respect to its power to appoint certain fiduciaries under the Plan
and its management of the assets of the

78



--------------------------------------------------------------------------------



 



Plan. The Administrative Committee shall be a “named fiduciary” of the Plan
within the meaning of such term as used in ERISA solely with respect to its
power to appoint certain fiduciaries under the Plan and the exercise of its
administrative duties set forth in the Plan that are fiduciary acts. Each of the
Compensation Committee and the Executive Committee shall be a “named fiduciary”
of the Plan within the meaning of such term as used in ERISA solely with respect
to its power to appoint certain fiduciaries under the Plan. Each fiduciary has
only those duties and responsibilities specifically assigned to such fiduciary
under the Plan.
          Section 13.3. Allocation and Delegation of Responsibilities. Each of
the Administrative Committee, the Compensation Committee, the Executive
Committee and the Investment Committee may allocate its responsibilities among
its members and may designate any person, partnership, corporation or another
committee to carry out any of its responsibilities with respect to the Plan (in
each case irrespective of whether such responsibilities are fiduciary or settlor
in nature).
          Section 13.4. Professional and Other Services. The Company may employ
counsel (who may be counsel for an Employer) to advise the Administrative
Committee, the Compensation Committee, the Executive Committee and the
Investment Committee and their agents and may arrange for clerical and other
services as the Administrative Committee, the Compensation Committee, the
Executive Committee and the Investment Committee and their agents may require in
carrying out their duties hereunder.
          Section 13.5. Indemnification and Expense Reimbursement. The Employers
hereby jointly and severally indemnify the members of the Administrative
Committee, the members of the Compensation Committee, the members of the
Executive Committee and the members of the Investment Committee from the effects
and consequences of their acts,

79



--------------------------------------------------------------------------------



 



omissions and conduct in their official capacity, except to the extent that such
effects and consequences result from their own willful or gross misconduct or
criminal acts. The Employers shall reimburse the members of each of the
Administrative Committee, Compensation Committee, Executive Committee and
Investment Committee for any necessary expenditures incurred in the discharge of
their duties hereunder.
          Section 13.6. Claims Procedure. If any Participant or distributee
believes he or she is entitled to benefits in an amount greater than those which
he or she is receiving or has received, he or she (or his or her duly authorized
representative) may file a claim with the Administrative Committee. Such a claim
shall be in writing and state the nature of the claim, the facts supporting the
claim, the amount claimed and the address of the claimant. The Administrative
Committee shall review the claim and, unless special circumstances require an
extension of time, within 90 days after receipt of the claim give written or
electronic notice to the claimant of its decision with respect to the claim. If
special circumstances require an extension of time, the claimant shall be so
advised in writing or by electronic means within the initial 90-day period and
in no event shall such an extension exceed 90 days. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Administrative Committee expects to render a decision. The notice
of the decision of the Administrative Committee with respect to the claim shall
be written in a manner calculated to be understood by the claimant and, if the
claim is wholly or partially denied, shall set forth the specific reasons for
the denial, specific references to the pertinent Plan provisions on which the
denial is based, a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary, and an explanation of the claim review
procedure under the Plan and the time limits applicable to such

80



--------------------------------------------------------------------------------



 



procedure (including a statement of the claimant’s right to bring a civil action
under section 502(a) of ERISA following the final denial of a claim).
          The claimant (or his or her duly authorized representative) may
request a review of the denial by filing with the Administrative Committee a
written request for such review within 60 days after notice of the denial has
been received by the claimant. Within the same 60-day period, the claimant may
submit to the Administrative Committee written comments, documents, records and
other information relating to the claim. Upon request and free of charge, the
claimant also may have reasonable access to, and copies of, documents, records
and other information relevant to the claim. If a request for review is so
filed, review of the denial shall be made by the Administrative Committee and
the claimant shall be given written or electronic notice of the Administrative
Committee’s final decision within, unless special circumstances require an
extension of time, 60 days after receipt of such request. If special
circumstances require an extension of time, the claimant shall be so advised in
writing or by electronic means within the initial 60-day period and in no event
shall such an extension exceed 60 days. The extension notice shall indicate the
special circumstances requiring an extension of time and the date by which the
Administrative Committee expects to render a decision. If the appeal of the
claim is wholly or partially denied, the notice of the Administrative
Committee’s final decision shall include specific reasons for the denial,
specific references to the pertinent Plan provisions on which the denial is
based and a statement that the claimant is entitled, upon request and free of
charge, to reasonable access to, and copies of, all relevant documents, records
and information. The notice shall be written in a manner calculated to be
understood by the claimant and shall notify the claimant of (i) his or her right
to bring a civil action under section 502(a) of ERISA and (ii) the limitations
for actions under the Plan as set forth in Section 15.6.

81



--------------------------------------------------------------------------------



 



          In making determinations regarding claims for benefits, the
Administrative Committee shall consider all of the relevant facts and
circumstances, including, without limitation, governing plan documents,
consistent application of Plan provisions with respect to similarly situated
claimants and any comments, documents, records and other information with
respect to the claim submitted by the claimant (the “Claimant’s Submissions”).
The Claimant’s Submissions shall be considered by the Administrative Committee
without regard to whether the Claimant’s Submissions were submitted or
considered by the Administrative Committee in the initial benefit determination.
          Section 13.7. Notices to Participants. All notices, reports and
statements given, made, delivered or transmitted to a Participant or distributee
or any other person entitled to or claiming benefits under the Plan shall be
deemed to have been duly given, made, delivered or transmitted when provided via
such written or other means as may be permitted by applicable Regulations. A
Participant, distributee or other person may record any change of his or her
address by written notice filed with his or her Employer.
          Section 13.8. Notices to Administrative Committee or Employers.
Written directions and notices and other written or electronic communications
from Participants, distributees or other persons entitled to or claiming
benefits under the Plan to the Administrative Committee or the Employers shall
be deemed to have been duly given, made, delivered or transmitted when given,
made, delivered or transmitted in the manner and to the location prescribed by
the Administrative Committee or the Employers for the giving of such directions,
notices and other communications.
          Section 13.9. Electronic Media. Notwithstanding any provision of the
Plan to the contrary, the use of electronic technologies shall be deemed to
satisfy any written notice,

82



--------------------------------------------------------------------------------



 



consent, delivery, signature or disclosure requirement under the Plan, the Code
or ERISA to the extent permitted by the Administrative Committee and permissible
under and consistent with applicable law and regulations.
          Section 13.10. Records. The Administrative Committee shall keep a
record of all of its proceedings with respect to the Plan and shall keep or
cause to be kept all books of account, records and other data as may be
necessary or advisable in its judgment for the administration of the Plan.
          Section 13.11. Reports of Trustee and Accounting to Participants. The
Administrative Committee shall keep on file, in such form as it shall deem
convenient and proper, all reports concerning the Trust Fund received by it from
the Trustee, and, at least once each calendar quarter, each Participant and
Beneficiary shall be provided a written or electronic benefit statement
indicating the balance credited to any Account for such individual. Any
Participant or Beneficiary claiming that an error has been made with respect to
such balance shall notify the Administrative Committee in writing within ninety
(90) days following the delivery of such benefit statement. If no notice of
error timely is provided, the benefit statement shall be presumed to be correct.
          Section 13.12. Limitations on Investments and
Transactions/Conversions. Notwithstanding any provision of the Plan to the
contrary:
          (a) The Administrative Committee, in its sole and absolute discretion,
may temporarily suspend, in whole or in part, certain Plan transactions,
including without limitation, the right to change or suspend contributions
and/or the right to receive a distribution, loan or withdrawal from an Account
in the event of any conversion, change in recordkeeper, change in investment
funds, Plan merger or spinoff or other appropriate event.

83



--------------------------------------------------------------------------------



 



          (b) The Administrative Committee, in its sole and absolute discretion,
may temporarily suspend, in whole or in part, Plan transactions dealing with
investments, including without limitation, the right to change investment
elections or reallocate Account balances in the event of any conversion, change
in recordkeeper, change in investment funds, Plan merger or spinoff or other
appropriate event.
          (c) In the event of a change in investment funds, Plan merger or
spinoff or other appropriate event, the Administrative Committee, in its sole
and absolute discretion, may decide to map investments from a Participant’s
prior investment fund elections to the then available investment funds under the
Plan. In the event that investments are mapped in this manner, the Participant
shall be permitted to reallocate funds among the investment funds (in accordance
with Article 8 and any relevant rules and procedures adopted for this purpose)
after the suspension period (if any) is lifted.
          (d) Notwithstanding any provision of the Plan to the contrary, the
investment funds shall be subject to, and governed by, (1) all applicable legal
rules and restrictions, (2) the rules specified by the investment fund providers
in the fund prospectus(es) or other governing documents thereof and/or (3) any
rules or procedures adopted by the Administrative Committee governing the
transfers of assets into or out of such funds. Such rules, procedures and
restrictions in certain cases may limit the ability of a Participant to make
transfers into or out of a particular investment fund and/or may result in
additional transaction fees or other costs relating to such transfers. In
furtherance of, but without limiting the foregoing, the Plan may decline to
implement any investment election or instruction where it deems appropriate.

84



--------------------------------------------------------------------------------



 



ARTICLE 14
PARTICIPATION BY EMPLOYERS
          Section 14.1. Adoption of Plan. With the consent of the Compensation
Committee, any entity may become an Employer under the Plan by (a) taking such
action as shall be necessary to adopt the Plan and (b) executing and delivering
such instruments and taking such other action as may be necessary or desirable
to put the Plan and Trust into effect with respect to such entity, as prescribed
by the Compensation Committee. The powers and control of the Company, as
provided in the Plan and the trust agreement, shall not be diminished by reason
of participation of any such adopting entity in the Plan.
          Section 14.2. Withdrawal from Participation. An Employer may withdraw
from participation in the Plan at any time by filing with the Compensation
Committee a duly certified copy of a written instrument duly adopted by the
Employer to that effect and giving notice of its intended withdrawal to the
Compensation Committee, the Employers and the Trustee prior to the effective
date of withdrawal.
          Section 14.3. Company, Administrative Committee, Compensation
Committee, Executive Committee and Investment Committee as Agents for Employers.
Each entity which becomes an Employer pursuant to Section 14.1 or Section 14.4
by so doing shall be deemed to have appointed the Company, the Administrative
Committee, the Compensation Committee, the Executive Committee and the
Investment Committee as its agents to exercise on its behalf all of the powers
and authorities conferred upon the Company, the Administrative Committee, the
Compensation Committee, the Executive Committee and the Investment Committee by
the terms of the Plan. The authority of the Company, the Administrative
Committee, the Compensation Committee, the Executive Committee or the Investment
Committee to act as such agent shall continue unless and until the portion of
the Trust Fund held for the benefit of Employees of the

85



--------------------------------------------------------------------------------



 



particular Employer and their Beneficiaries is set aside in a separate Trust
Fund as provided in Section 17.2.
          Section 14.4. Continuance by a Successor. In the event that an
Employer other than the Company is reorganized by way of merger, consolidation,
transfer of assets or otherwise, so that another entity other than an Employer
succeeds to all or substantially all of such Employer’s business, such successor
entity may, with the consent of the Compensation Committee, be substituted for
such Employer under the Plan by adopting the Plan. Contributions by such
Employer automatically shall be suspended from the effective date of any such
reorganization until the date upon which the substitution of such successor
entity for the Employer under the Plan becomes effective. If, within 90 days
following the effective date of any such reorganization, such successor entity
shall not have elected to adopt the Plan, the Compensation Committee fails to
consent to such adoption, or an Employer adopts a plan of complete liquidation
other than in connection with a reorganization, the Plan automatically shall be
terminated with respect to employees of such Employer as of the close of
business on the 90th day following the effective date of such reorganization or
as of the close of business on the date of adoption of such plan of complete
liquidation, as the case may be, and the Administrative Committee shall direct
the Trustee to distribute the portion of the Trust Fund applicable to such
Employer in the manner provided in Section 17.3.
          If such successor entity is substituted for an Employer as described
above, then, for all purposes of the Plan, employment of each Employee with such
Employer, including service with and compensation paid by such Employer, shall
be considered to be employment with such successor entity.

86



--------------------------------------------------------------------------------



 



ARTICLE 15
MISCELLANEOUS
          Section 15.1. Expenses. All costs and expenses of administering the
Plan and the Trust, including the expenses of the Company, the Administrative
Committee, the Compensation Committee, the Executive Committee and the
Investment Committee, the fees of counsel and of any agents for the Company or
such committees, investment advisory and recordkeeping fees, the fees and
expenses of the Trustee, the fees of counsel for the Trustee and other
administrative expenses, shall be paid under the direction of the Administrative
Committee from the Trust Fund to the extent such expenses are not paid by the
Employers. The Administrative Committee, in its sole discretion, having regard
to the nature of a particular expense, shall determine the portion of such
expense that is to be borne by each Employer or the manner in which such expense
is to be allocated among Accounts. An Employer may seek reimbursement of any
expense paid by such Employer that the Administrative Committee determines is
properly payable from the Trust Fund.
          Section 15.2. Non-Assignability.
          (a) In General. No right or interest of any Participant or Beneficiary
in the Plan shall be assignable or transferable in whole or in part, either
directly or by operation of law or otherwise, including, but not by way of
limitation, execution, levy, garnishment, attachment, pledge or bankruptcy, but
excluding devolution by death or mental incompetency, and any attempt to do so
shall be void, and no right or interest of any Participant or Beneficiary in the
Plan shall be liable for, or subject to, any obligation or liability of such
Participant or Beneficiary, including claims for alimony or the support of any
spouse, except as provided below.

87



--------------------------------------------------------------------------------



 



          (b) Exception for Qualified Domestic Relations Orders. Notwithstanding
any provision of the Plan to the contrary, if a Participant’s Account under the
Plan, or any portion thereof, is the subject of one or more qualified domestic
relations orders (as defined in section 414(p) of the Code), such Account or
portion thereof shall be paid to the person, at the time and in the manner
specified in any such order. The Administrative Committee shall adopt rules and
procedures, in accordance with section 414(p) of the Code, relating to its
(i) review of any domestic relations order for purposes of determining whether
the order is a qualified domestic relations order and (ii) administration of a
qualified domestic relations order. A domestic relations order shall not fail to
constitute a qualified domestic relations order solely because such order
provides for distribution to an alternate payee of the benefit assigned to the
alternate payee under the Plan prior to the applicable Participant’s earliest
retirement age (as defined in section 414(p) of the Code) under the Plan.
          (c) Other Exception. Notwithstanding any provision of the Plan to the
contrary, if a Participant is ordered or required to pay an amount to the Plan
pursuant to (i) a judgment in a criminal action, (ii) a civil judgment in
connection with a violation (or alleged violation) of Part 4 of Subtitle B of
Title I of ERISA or (iii) a settlement agreement between the Secretary of Labor
and the Participant in connection with a violation (or alleged violation) of
Part 4 of Subtitle B of Title I of ERISA, the Participant’s Account under the
Plan may, to the extent permitted by law, be offset by such amount.
          Section 15.3. Employment Non-Contractual. The Plan confers no right
upon an Employee to continue in employment.
          Section 15.4. Merger or Consolidation with Another Plan; Transfer
Contributions; Transferred Employees.

88



--------------------------------------------------------------------------------



 



          (a) The Administrative Committee shall have the right to merge or
consolidate all or a portion of the Plan with, or transfer all or part of the
assets or liabilities of the Plan to, any other plan; provided, however, that
the terms of such merger, consolidation or transfer are such that each
Participant, distributee, Beneficiary or other person entitled to receive
benefits from the Plan would, if the Plan were to terminate immediately after
the merger, consolidation or transfer, receive a benefit equal to or greater
than the benefit such person would be entitled to receive if the Plan were to
terminate immediately before the merger, consolidation or transfer.
          (b) Amounts transferred to the Plan pursuant to Subsection (a) above
(“Transfer Contributions”) and participation in the Plan by Employees who become
eligible for the Plan in anticipation or at the time of a plan merger,
consolidation or transfer or in connection with a business acquisition by an
Employer (“Transferred Employees”) shall be subject to all terms and conditions
of the Plan as in effect from time to time, except to the extent provided on
Schedule A to the Plan which may contain additional terms and conditions
governing the application of the Plan to the Transfer Contributions and
Transferred Employees. The terms of Schedule A hereby are incorporated and made
part of the Plan and, in the event of any inconsistency between the terms of the
Plan and the terms of Schedule A, Schedule A shall control with respect to the
Transfer Contributions and Transferred Employees covered by the Schedule;
provided, however, that if such inconsistency results from changes made in the
provisions of the Plan to comply with applicable law, then such provisions of
the Plan shall control.
          Section 15.5. Gender and Plurals. Wherever used in the Plan, words in
the masculine gender shall include the masculine or feminine gender, and, unless
the context

89



--------------------------------------------------------------------------------



 



otherwise requires, words in the singular shall include the plural, and words in
the plural shall include the singular.
          Section 15.6. Statute of Limitations for Actions under the Plan.
Except for actions to which the statute of limitations prescribed by section 413
of ERISA applies, (a) no legal or equitable action relating to a claim under
section 502 of ERISA may be commenced later than one (1) year after the claimant
receives a final decision from the Administrative Committee in response to the
claimant’s request for review of an adverse benefit determination and (b) no
other legal or equitable action involving the Plan may be commenced later than
two (2) years after the date the person bringing the action knew, or had reason
to know, of the circumstances giving rise to the action. This provision shall
not bar the Plan or its fiduciaries from recovering overpayments of benefits or
other amounts incorrectly paid to any person under the Plan at any time or
bringing any legal or equitable action against any party.
          Section 15.7. Applicable Law. The Plan and all rights hereunder shall
be governed by and construed in accordance with the laws of the State of Florida
to the extent such laws have not been preempted by applicable federal law. Venue
for any action arising under the Plan shall be in Brevard County, Florida.
          Section 15.8. Severability. If any provision of the Plan is held
illegal or invalid, the illegality or invalidity shall not affect the remaining
provisions of the Plan and the Plan shall be construed and enforced as if the
illegal or invalid provision had not been included in the Plan.
          Section 15.9. No Guarantee. None of the Company, the Employers, the
Administrative Committee, the Compensation Committee, the Executive Committee,
the Investment Committee or the Trustee in any way guarantees the Trust from
loss or depreciation nor the payment of any benefit that may be or become due to
any person from the Trust Fund.

90



--------------------------------------------------------------------------------



 



Nothing in the Plan shall be deemed to give any Participant, distributee or
Beneficiary an interest in any specific part of the Trust Fund or any other
interest except the right to receive benefits from the Trust Fund in accordance
with the provisions of the Plan and the trust agreement.
          Section 15.10. Plan Voluntary. Although it is intended that the Plan
shall be continued and that contributions shall be made as herein provided, the
Plan is entirely voluntary on the part of the Employers and the continuance of
the Plan and the contributions hereunder are not and shall not be regarded as
contractual obligations of the Employers.
ARTICLE 16
TOP-HEAVY PLAN REQUIREMENTS
          Section 16.1. Top-Heavy Plan Determination. If as of the determination
date (as hereinafter defined) for any Plan Year the aggregate of (a) the account
balances under the Plan and all other defined contribution plans in the
aggregation group (as hereinafter defined) and (b) the present value of accrued
benefits under all defined benefit plans in such aggregation group of all
participants in such plans who are key employees (as hereinafter defined) for
such Plan Year exceeds 60% of the aggregate of the account balances and the
present value of accrued benefits of all participants in such plans as of the
determination date, then the Plan shall be a “top-heavy plan” for such Plan
Year, and the requirements of Section 16.3 shall be applicable for such Plan
Year as of the first day thereof. If the Plan is a top-heavy plan for any Plan
Year and is not a top-heavy plan for any subsequent Plan Year, the requirements
of Section 16.3 shall not be applicable for such subsequent Plan Year.
          Section 16.2. Definitions and Special Rules.
          (a) Definitions. For purposes of this Article 16, the following
definitions shall apply:

91



--------------------------------------------------------------------------------



 



     (1) Determination Date. The determination date for all plans in the
aggregation group shall be the last day of the preceding Plan Year, and the
valuation date applicable to a determination date shall be (i) in the case of a
defined contribution plan, the date as of which account balances are determined
that coincides with or immediately precedes the determination date, and (ii) in
the case of a defined benefit plan, the date as of which the most recent
actuarial valuation for the Plan Year that includes the determination date is
prepared, except that if any such plan specifies a different determination or
valuation date, such different date shall be used with respect to such plan.
     (2) Aggregation Group. The aggregation group shall consist of (a) each plan
of an Employer in which a key employee is a participant, (b) each other plan
that enables such a plan to be qualified under section 401(a) of the Code, and
(c) any other plans of an Employer that the Company designates as part of the
aggregation group.
     (3) Key Employee. Key employee shall have the meaning set forth in section
416(i) of the Code.
     (4) Compensation. Compensation shall have the meaning set forth in Treasury
Regulation section 1.415(c)-2(d)(4). Compensation for this purpose shall not
include any amount excludable under Treasury Regulation section
1.415(c)-2(g)(5)(ii).
          (b) Special Rules. For the purpose of determining the accrued benefit
or account balance of a participant, (i) the accrued benefit or account balance
of any person who has not performed services for an Employer at any time during
the one-year period ending on the

92



--------------------------------------------------------------------------------



 



determination date shall not be taken into account pursuant to this Section, and
(ii) any person who received a distribution from a plan (including a plan that
has terminated) in the aggregation group during the one-year period ending on
the determination date shall be treated as a participant in such plan, and any
such distribution shall be included in such participant’s account balance or
accrued benefit, as the case may be; provided, however, that in the case of a
distribution made for a reason other than a person’s severance from employment,
death or disability, clause (ii) of this Section 16.2(b) shall be applied by
substituting “five-year period” for “one-year period.”
          Section 16.3. Minimum Contribution for Top-Heavy Years.
Notwithstanding any provision of the Plan to the contrary, for any Plan Year for
which the Plan is a top-heavy plan, a minimum contribution shall be made on
behalf of each Participant (other than a key employee) who is an Employee on the
last day of the Plan Year in an amount equal to the lesser of (i) 3% of such
Participant’s compensation during such Plan Year and (ii) the highest percentage
at which Employer contributions (including pre-tax contributions) are made on
behalf of any key employee for such Plan Year. If during any Plan Year for which
this Section 16.3 is applicable a defined benefit plan is included in the
aggregation group and such defined benefit plan is a top-heavy plan for such
Plan Year, the percentage set forth in clause (i) of the first sentence of this
Section 16.3 shall be 5%. The percentage referred to in clause (ii) of the first
sentence of this Section 16.3 shall be obtained by dividing the aggregate of
Employer contributions made pursuant to Article 4 and pursuant to any other
defined contribution plan that is required to be included in the aggregation
group (other than a defined contribution plan that enables a defined benefit
plan that is required to be included in such group to be qualified under section
401(a) of the Code) during the Plan Year on behalf of such key employee by such
key

93



--------------------------------------------------------------------------------



 



employee’s compensation for the Plan Year. Notwithstanding the foregoing, the
minimum contribution described in this Section 16.3 for any Plan Year for which
the Plan is a top-heavy plan shall not be made under this Plan with respect to
any Participant who receives a minimum contribution or minimum benefit for
purposes of section 416(c) of the Code under another plan maintained by an
Affiliate.
ARTICLE 17
AMENDMENT, ESTABLISHMENT OF
SEPARATE PLAN, PLAN TERMINATION AND CHANGE IN CONTROL
          Section 17.1. Amendment. The Compensation Committee may, at any time
and from time to time, amend or modify the Plan. Any such amendment or
modification shall become effective as of such date determined by the
Compensation Committee, including retroactively to the extent permitted by law,
and may apply to Participants in the Plan at the time thereof as well as to
future Participants.
          Section 17.2. Establishment of Separate Plan. If an Employer withdraws
from the Plan pursuant to Section 14.2, then the Administrative Committee shall
determine the portion of each of the funds of the Trust Fund that is applicable
to the Participants of such Employer and their Beneficiaries and direct the
Trustee to segregate such portions in a separate trust. Such separate trust
thereafter shall be held and administered as a part of the separate plan of such
Employer. The portion of a fund of the Trust Fund applicable to the Participants
(and Beneficiaries) of a particular Employer shall be an amount that bears the
same ratio to the value of such fund as the total value of the fund accounts of
Participants (and Beneficiaries) of such Employer bears to the total value of
the fund accounts of all Participants (and Beneficiaries).
          Section 17.3. Termination. The Company at any time may terminate the
Plan by resolution of an appropriate committee of the Board. An Employer at any
time may terminate its

94



--------------------------------------------------------------------------------



 



participation in the Plan by resolution of its board of directors. In the event
of any such termination, or in the event of the partial termination of the Plan
with respect to a group of Participants, the Accounts of Participants with
respect to whom the Plan is terminated shall become fully vested and thereafter
shall not be subject to forfeiture. In the event that an Employer terminates its
participation in the Plan, the Administrative Committee shall determine, in the
manner provided in Section 17.2, the portion of each of the funds of the Trust
Fund that is applicable to the Participants of such Employer and their
Beneficiaries and direct the Trustee to distribute such portions to such
Participants and Beneficiaries ratably in proportion to the balances of their
respective Accounts.
          A complete discontinuance of contributions by an Employer shall be
deemed a termination of such Employer’s participation in the Plan for purposes
of this Section.
          Section 17.4. Change in Control. (a) Effect. Notwithstanding any
provision of the Plan to the contrary, during the period commencing on the date
of a Change in Control and ending at the close of business on the last day of
the Fiscal Year during which the Change in Control occurs (the “Restriction
Period”), the Plan may not be terminated, and the Plan may not be amended to:
     (1) revise the definition of Eligible Employee such that fewer Employees
are eligible to participate in the Plan, lengthen the service requirement for
participation in the Plan, create an age requirement or entry dates for
participation in the Plan or otherwise reduce coverage under the Plan;
     (2) reduce the amount of pre-tax contributions, designated Roth
contributions or after-tax contributions that a Participant is permitted to make
under the Plan; or

95



--------------------------------------------------------------------------------



 



     (3) reduce the amount of matching contributions required to be made under
the Plan.
          (b) Miscellaneous. Any person who was an Eligible Employee on the day
immediately preceding a Change in Control shall be deemed to be an Eligible
Employee during the Restriction Period so long as the person is employed by a
member of a “controlled group of corporations” which includes, or by a trade or
business that is under common control with (as those terms are defined in
sections 414(b) and (c) of the Code), the Company, any corporation which is the
survivor of any merger or consolidation to which the Company was a party, or any
corporation into which the Company has been liquidated.
          Section 17.5. Trust Fund to Be Applied Exclusively for Participants
and Their Beneficiaries. Subject only to the provisions of Article 6 and
Sections 15.2(b) and (c), and any other provision of the Plan to the contrary
notwithstanding, no part of the Trust Fund shall be used for or diverted to any
purpose not for the exclusive benefit of the Participants and their
Beneficiaries either by operation or termination of the Plan, power of amendment
or other means.
          IN WITNESS WHEREOF, the Company has caused this instrument to be
executed by its duly authorized officer this 20th day of December, 2010.

            HARRIS CORPORATION
      By:   /s/ Ronald A. Wyse             Title:    Chair, Employee Benefits
Committee    

96



--------------------------------------------------------------------------------



 



SCHEDULE A
Special Rules Applying to Transfer Contributions and Transferred Employees
This Schedule A sets forth special rules applying to Transfer Contributions and
Transferred Employees (each as defined in Section 15.4 of the Plan). Each of the
provisions of the Plan shall be fully applicable to the Transfer Contributions
and Transferred Employees, to the extent that such provisions are not
inconsistent with this Schedule A. All capitalized terms used in this Schedule A
and not otherwise defined herein shall have the meanings assigned to them by the
Plan.
1. Encoda Systems, Inc. Profit Sharing Plan and Trust
     (a) In General. Effective March 31, 2005, the Encoda Systems, Inc. Profit
Sharing Plan and Trust (the “Encoda Plan”) was merged with and into the Plan.
The portion of a Participant’s Account attributable to Transfer Contributions
from the Encoda Plan shall be designated herein as the “Encoda Plan Account”.
     (b) Vesting. A Participant’s Encoda Plan Account shall be 100% vested and
nonforfeitable.
     (c) Age 70 1/2 Distributions. A Participant who continues employment after
attaining age 701/2 will be entitled to elect to commence distribution of his
Encoda Plan Account no later than April 1 of the calendar year following the
calendar year in which the Participant attains age 701/2 even if such
Participant remains employed. Distributions under this paragraph will be made in
accordance with Section 9.1(c) (age 591/2 withdrawals) or Section 9.3(d) (age
701/2 minimum distributions), as elected by the Participant.
2. Harris Broadcast Communications Division 401(k) Plan
     (a) In General. The Company, Leitch Incorporated (“Leitch”), Optimal
Solutions, Inc. (“OSI”) and Viewbridge, Inc. (“Viewbridge”) formerly
participated in the Harris Broadcast Communications Division 401(k) Plan (the
“Broadcast Plan”), which plan was frozen as to new contributions and new
participants effective June 30, 2007. Effective as of June 30, 2007, Leitch and
OSI were liquidated into the Company. Effective July 1, 2007, Viewbridge became
an Employer under the Plan. The Broadcast Plan shall be merged with and into the
Plan, effective September 30, 2007.
     (b) Automatic Enrollment. The provisions of Section 3.2(b) of the Plan with
respect to deemed elections to participate in the Plan by Full-Time Employees
shall not apply to former participants in the Broadcast Plan who become eligible
to participate in the Plan effective July 1, 2007.
     (c) Vesting. Former participants in the Broadcast Plan who were hired by
Leitch, OSI or Videotek, Inc. prior to January 1, 2006 shall be 100% vested in
their Accounts under the Plan.

1A



--------------------------------------------------------------------------------



 



     (d) In-Service Withdrawal of Certain Profit Sharing Contributions. A former
participant in the Videotek, Inc. 401(k) Plan, which plan was merged into the
Broadcast Plan effective June 30, 2006 (the “Videotek Plan”) who has completed
at least 10 Years of Service may elect an in-service withdrawal of an amount not
to exceed 50% of the portion of his or her Account attributable to employer
non-elective discretionary profit sharing contributions made to the Videotek
Plan; provided, however, that in no event shall dividends paid on or after
May 20, 2010 with respect to an investment of such employer non-elective
discretionary profit sharing contributions in the Harris Stock Fund be available
for withdrawal. Notwithstanding any provision of the Plan to the contrary, for
this purpose, a “Year of Service” is a Plan Year during which the Participant is
credited with at least 1,000 Hours of Service.
     (e) Service. Service shall be credited for purposes of the Plan with Aastra
Digital Video and Aastra Telecom U.S., Inc. (in the latter case, provided that
the Participant commenced employment by the Company in connection with the
acquisition by the Company of the assets of Aastra Telecom U.S., Inc.).
     (f) Qualified Nonelective Contributions. The Broadcast Plan contained
certain “qualified nonelective contributions” within the meaning of section
401(m)(4)(C) of the Code.
3. Harris Technical Services Corporation 401(k) Plan
     (a) In General. Harris Technical Services Corporation (“HTSC”) maintained
the Harris Technical Services Corporation 401(k) Plan (the “HTSC Plan”) on
behalf of its Harris Enterprise Services business unit (business unit 00211)
(the “HES Business Unit”). The HTSC Plan was frozen as to new contributions and
new participants, effective July 31, 2007, and HTSC adopted the Plan on behalf
of its HES Business Unit, effective August 1, 2007. The HTSC Plan was merged
with and into the Plan, effective October 31, 2007.
     (b) Automatic Enrollment. The provisions of Section 3.2(b) of the Plan with
respect to deemed elections to participate in the Plan by Full-Time Employees
shall not apply to former participants in the HTSC Plan who become eligible to
participate in the Plan effective August 1, 2007 (or such later date determined
by the Administrative Committee).
     (c) Match Eligibility. Former participants in the HTSC Plan who become
eligible to participate in the Plan effective August 1, 2007 (or such later date
determined by the Administrative Committee) shall be eligible to receive a
matching contribution pursuant to Section 4.2 of the Plan, irrespective of
whether such participants have completed six months of Service.
     (d) Service. Service with “Resource Consultants, Inc. USPS MTSC (effective
March 1, 2004)” shall be credited for purposes of the Plan.
4. Multimax, Inc. 401(k) Retirement Savings Plan
     (a) In General. Multimax Incorporated (“Multimax”) formerly sponsored the
Multimax, Inc. 401(k) Retirement Savings Plan (the “Multimax Plan”), which plan
was frozen as to new participants and new contributions effective September 7,
2007. Effective September 8,

2A



--------------------------------------------------------------------------------



 



2007, Multimax became an Employer under this Plan. The Multimax Plan shall be
merged with and into this Plan effective December 31, 2007.
     (b) Match Eligibility. Participants who were employed by Multimax on
September 7, 2007 shall be eligible to receive a matching contribution pursuant
to Section 4.2 of the Plan effective as of the first day of the calendar month
coinciding with or following 30 days of employment with Multimax or any
Affiliate thereof.
     (c) Vesting. The Profit Sharing Accounts of Participants who were employed
by Multimax on September 7, 2007 shall be 100% vested and nonforfeitable. The
vested and nonforfeitable percentage of the Matching Accounts of Participants
who were employed by Multimax on September 7, 2007 shall be determined as
follows by reference to a Participant’s Years of Service as of the date of the
Participant’s termination of employment:

          Years of Service   Percentage
Less than 1
    0 %
At least 1 but less than 2
    33 %
At least 2 but less than 3
    66 %
3 or more
    100 %

     (d) Service. Service with “Legacy Multimax Inc.” shall be credited for
purposes of the Plan.
     (e) Qualified Nonelective Contributions. The Accounts of certain
Participants who formerly participated in the Multimax Plan contain qualified
nonelective contributions within the meaning of section 401(m)(4)(C) of the Code
attributable to their participation in such plan.
5. Crucial Security, Inc. 401(k) Plan
     Crucial Security, Inc. (“Crucial”) maintains the Crucial Security, Inc.
401(k) Plan (the “Crucial Plan”), which plan was frozen as to new participants
and new contributions effective April 15, 2009. Effective April 16, 2009,
Crucial became an Employer under this Plan. The Crucial Plan shall be merged
with and into this Plan effective August 28, 2009.
6. Patriot Technologies, LLC 401(k) Plan
     (a) In General. Harris Patriot Healthcare Solutions, LLC (“Harris Patriot”)
maintains the Patriot Technologies, LLC 401(k) Plan (the “Patriot Plan”), which
plan was frozen as to new participants and new contributions effective
November 30, 2009. Effective December 1, 2009, Harris Patriot became an Employer
under this Plan. The Patriot Plan shall be merged with and into this Plan
effective June 16, 2010.
     (b) Service. For purposes of the Plan, service with Global Technologies
Group, Inc. shall be credited to former participants in the Patriot Plan.

3A



--------------------------------------------------------------------------------



 



7. CapRock Communications, Inc. 401(k) Plan
     (a) In General. CapRock Communications, Inc. (“CapRock”) maintains the
CapRock Communications, Inc. 401(k) Plan (the “CapRock Plan”), which plan was
frozen as to new participants and new contributions effective September 30,
2010. Effective October 1, 2010, CapRock and it subsidiaries (including without
limitation, CapRock Government Solutions, Inc.) became Employers under this
Plan. The CapRock Plan shall be merged with and into this Plan effective as of
December 31, 2010.
     (b) Service. For purposes of the Plan, service with McLeod USA and
Arrowhead Global Solutions, Inc. shall be credited to former participants in the
Caprock Plan.
     (c) Automatic Enrollment. The provisions of Section 3.2(b) of the Plan with
respect to deemed elections to participate in the Plan by Full-Time Employees
shall not apply to former participants in the CapRock Plan who become eligible
to participate in the Plan effective October 1, 2010.
     (d) Qualified Reservist Distributions. A former participant in the CapRock
Plan shall be eligible to receive a qualified reservist distribution (as defined
in section 72(t)(2)(G)(iii) of the Code) with respect to the portion of his or
her Account attributable to pre-tax contributions and designated Roth
contributions.

4A